 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 1 of 61 PageID #: 239


                        United States District Court
                            District of Missouri
                              Eastern Division



United States of America,

                  Plaintiff,



vs.                                                 Case No: 4:14 er 00364JAR




Damon Williams,

                  Defendant.


                        MOTION FOR COMPASSIONATE RELEASE
                         UNDER 18 USC _§3582(c)(l)(A)(i)


NOW COMES Defendant, Damon Williams, Pro Se, to respectfully ask the Honorable

John A. Ross to liberally consider (A) this request for compassionate release.



                         I. INTRODUCTION/JURISDICTION

      In late 2018, Congress passed the First Step Act, part of which trans-

formed the process for compassionate release under 18 USC §3582(c)(l)(A).         See

PL 115-391, 132 Stat. 5194, at §603 (December 21, 2018).      Prior to Congress

passing the First Step Act, the process for compassionate release under §3582

(c)(l)(A) had the US Sentencing Commission set the criteria for resentencing

relief under §3582(c), and the way a sentencing court could reduce a sentence

was if the Director of the Federal Bureau. of Prisons initiated and filed a

motion in the sentencing court.     If such motion was filed, the sentencing court

could then decide where the reduction was justified by "extraordinary and comp-

elling reasons" and was consistent with applicable policy statements issued by

the Sentencing Commission.     So, even if a federal prisoner qualified under the

                                  Pg. 1 of 6.
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 2 of 61 PageID #: 240


Commission's definition of "extraordinary and compelling reasons", without the

BOP Director's filing a motion, the sentencing court had no authority to reduce

the sentence, and the prisoner was unable to secure a sentence reduction.

This process meant that, practically, the BOP Director both initiated the process

and set the criteria for whatever federal prisoner's circumstances the Director

decided to move upon.    The passage of the First Step Act now permits this Court

"upon motion of the defendant", 18 USC §3582(c)(l)(A), to consider a Motion for

Compassionate Release.    Once the defendant files a motion, a court may, after

considering the 18 USC §3553 (a) factors, resentence a defendant, if the court

finds that "extraordinary and compelling reasons warrant a reduction."     Id.

Any reduction of sentence that a court orders must also be "consistent with

applicable policy statements by the Sentencing Commission." Id.     The effect

of these new changes is to allow this Court the ability to move on a prisoner's

compassionate release application even in the fact of BOP opposition and reduce

Damon Williams sentence to time served or in the alternative to immediately

move the petitioner to home confinement.

                            II. STATEMENT OF FACTS

(A).    Conviction and Sentencing

Damon Williams was charged with Felon in Possession of a Firearm in ·.vio:J:ation

of 18:922(G)(l) & Armed Career Criminal 18:924(E)(l).    He plead guilty on March

01, 2018 and was sentenced to 90 months imprisonment.

(B).    All post-sentencing remedies have been satisfied and there is nothing

outstanding within the courts.

(C).    As of this filing, Damon Williams has a release date of July 03, 2023,

he has completed 42.9% of his sentence and has accrued an additional 162 days

of Good Time Credit for a total of 38 months, 2 days.    The BOP has determined

his current Home Detention Eligibility date to be approximately January 03,

2023.
(D).    Damon Williams has worked to complete many BOP RPP classes and numerous

                                    Pg. 2 of 6.
    Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 3 of 61 PageID #: 241


drug treatment programs.       He has complied with the numerous rules and require-

ments of incarceration and has not engaged in violence or actions that would

warrant discipline reports.       (Exhibit A and B).

(E).     Damon Williams has worked and earned his placement at the Federal Prison

Camp in Duluth, MN.       This camp is a community custody facility without fences

or cells.     As described in Black's Law Dictionary: "A prison camp is a facil-

ity for trustworthy inmates."

(F)·.    Damon Williams has been evaluated and scored by the BOP on a number of

variables resulting in his receiving a Custody Classification Variance Score

of.minimum.     His classification also includes the following areas and scores:

*   Public Safety: None

*   Escapes: None

*   Violence: None

*   Living Skills: Good

*   Program Participation: Good

*   Discipline Reports: None

*   Family Communication: Good

*   Custody Scored: Minimum

*   Custody: Out

*   Consider: Decrease            (Exhibit C) •



(G).     The BOP details each inmate's score and gathers those on a BP-338.    The

Base and Custody Scores are used together where it concludes on page two:       "If

Custody Variance is in the (-) range, consider a decrease."

Damon Williams is scored: Decrease.

(H).     The next "decrease " level of incarceration after camps is Home Confine-

ment.     Home Confinement is not a release from custody, but a reclassification

of one's place of incarceration.       The inmate is always under Federal authority·

and if a violation occurs while on Home Confinement, such placement may be

                                  Pg. 3 of 6.
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 4 of 61 PageID #: 242



                          III. CRITERIA FOR REDUCTION

     Under both the stature and the separation of powers, the sentencing judge

should be the sole determiner, with all the facts of the sentencing decisions

related to the offense and public safety.       Setzer v. United States, 132 S. Ct.

1470-71 (2012).     (The Bureau is not charged with applying §3553(a) •••   it is

much more natural for a judge to apply the §3553(a) factors ••• than it is for

some such decision to be made by a judge. • • and others by the Bure.au of Pris-

ans").   Id.   "It has been uniform and constant in'the federal jurisdiction for

the sentencing judge to consider every convicted person as an individual and

every case as a unique study in the human failings that sometimes mitigate,

sometimes magnify, the crime and punishment to ensue."       Koon v. United States,

518 U.S. 81, 113, 116, S. Ct 2035, 135 L.Ed 2d 392 (1996).

     Evidence of post-sentencing rehabilitation may be lightly relevant to "the

history and characteristics of the defendant."       §3553(a)(l) such evidence may'

also be pertinent to "the need for the sentence imposed" to serve the general

purposes of sentencing set forth in §3553(a)(2)- in particular, to "afford ad-

equate deterrence to criminal conduct, protect the public from further crimes

of the defendant", and "provide the defendant with needed educational and voe-

ational training ••• or other correctional used in the most effective manner."

§3553(a)(2)(B)-(D), Pepper v. United States, 131 S.Ct. 1229 (2011).



                               IV. LAW & ARGUMENT

The First Step Act of 2018 focuses on rehabilitation, reintegration and sentence

reduction.     Further, recent memorandum by Attorney General, William Barr, due to

the coronavirus epidemic have broadened several statutory provisions allowing

the BOP to place vulnerable inmates in Home Confinement by "relaxing" the 10%

or 6 month requirement under 18 USC 3624(c)(2) Cares Act and to consider· as a

"National Emergency" as "extraordinary and compelling reasons" to. consider both

sentence reduction and or placement in home confinement pursuant to 18 USC 3582

                                  Pg. 4 of 6.
Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 5 of 61 PageID #: 243


(c)(l)(A).   The effect of these new changes is to allow this Court the ability

to move on a prisoner's compassionate release application and reduce the sent-

ence of Damon Williams to time served or to order that the remaining time be

served on home confinement.

     Reintegration of inmates back to society through the transfer of prerel-

ease custody or supervised release includes substantial current-day real tax

dollar savings.   This continues with the avoidance of deferral of future con-

struction, acquisition or operation costs.

     Inmates that have partaken in numerous and continual educational activit-

ies can be considered for transfer to Home Confinement as it has been proven

educational classes reduce rates of recidivism.

     Damon Williams has been determined by the Bureau of Prisons to be "no sub-

stantial risk of engaging in criminal conduct or of endangering any person if
                                          11
released to Home Detention."   Further,        the inmate cannot have escaped or att-

empted to escape from a Bureau of Prisons institution."         (BOP Policy Manual).

Damon William's scoring shows that he meets these requirements.         (Exhibit C).

     Placement in Home Confinement would provide Damon Williams an opportunity

to assume increasing levels of responsibility while providing:         "Sufficient re-

strictions to promote community safety and convey the sentencing value of the

sentence."   (BOP Program Statement 7320.01, Home Confinement).

     Damon Williams is ready to assume additional levels of responsibility by

taking care of the needs of himself and his family.         Being placed on Home Con-

finement would allow Damon Williams to work, pay taxes and be a productive

member of his community, from being a "tax drain" to that of a contributor.

Damon Williams has a release plan which is attached to this motion.



                               V. CONCLUSION

     Damon Williams has health conditions which are documented by the BOP

medical staff and included with this motion.         These serious health conditions

                                 Pg. 5 of 6.
  Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 6 of 61 PageID #: 244


which include High blood pressure, Sarcoidosis of lungs, Pre-diabetes and Heart

arrythmia greatly increase _risk. of death if Damon    were~to   contract· the ccorona-.. c.--

virus.   The Bureau of Prisons official count of inmates with Covid-19 is under-

 estimated.    Of the 2700 tests performed, nearly 2000 inmates, over 70% were

positive.     The BOP can not keep the inmates safe.    Further, the BOP refuses to

implement the directives from the Attorney General, William Barr.           The BOP is

not doing enough to adequately protect the BOP staff and inmates from the spread

 of Covid-19.    Damon has a "release plan"     that include·s family, employment and

 doing what is expected of a productive tax paying citizen.        He has been an in-

mate in "good standing" throughout his entire incarceration and this speaks to

 the character of the man.    He has worked to improve himself and humbly asks for

 this reduction to allow him to rejoin his family and community.          In the altern-

ative, Damon Williams asks for special consideration due to "extraordinary and

 compelling reasons", ie Covid-19, and to be reclassified to Home Confinement.

                                   VI. PRAYER

Damon Williams seeks to serve the remainder of his sentence on Home Confinement

 or any ohter consideration this Court may deem fair and just.

                               VII. CERTIFICATION

 I certify pursuant to 28 USC §1746 that the foregoing is true and correct to

 the best of my knowledge and belief.



~.r,f/l                                                          'D.5<.:Sl-d.OP.o
  amonIJ:Williams                                                 Date.
Federal Prison Camp- Duluth
P.O. Box 1000
Duluth, MN 55814-1000



 Footnote: Page 1, (A) - Defendant urges the Court to construe this pleading
 liberally in accordance with the provisions contained with Hanes v. Kerner,
-404 us 519, 520 (1972).




                                  Pg. 6 of 6.
        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 7 of 61 PageID #: 245

  rC~~~O
~C M':!!>,~~2020
  }l:ll~nii;.~~\\aesDistrict Court
    ~l!i!s~ District of Missouri
    ~11 S. Tenth Street
      St. Louis, MO 63102

      RE: Case No. 4:14 er 00364JAR, Motion for Compassionate Release.

      Dear Clerk of Courts:

      Enclosed for filing at your earliest convenience, please find the following
      documents:

       1). Motion for Compassionate Release.
       2). Exhibits A, B, C.
       3). Medical Report.
       4). Release Plan.

      Your anticipated cooperation is greatly appreciated.

      Sincerely:




      Damon D. Wil~ 46661"'6'44
      Federal Prison Camp- Duluth
      P.O. Box 1000
      Duluth, MN 55814-1000
               Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 8 of 61 PageID #: 246

TRULINCS 46661044 - WILLIAMS, DAMON DEANDRE - Unit: DTH-M-A
-----------------------------------------------------------------------------------------------------------
FROM: 46661044
TO: Associate Warden
SUBJECT: '''Request to Staff'" WILLIAMS, DAMON, Reg# 46661044, DTH-M-A
DATE: 04/29/2020 11 :44:51 AM                                          .

To: Warden Birkholtz
Inmate Work Assignment: landscape

PETITION
Please consider this electronic email a petition under the first step act , & all other like

My name is Damon Williams #46661-044
I request that his honor, warden Birkholtz consider me for a compassionate release
My reason for this release are medical , to wit, abnormal heart rhythm , high blood pressure , sarcoidosis of lung and pre-
diabetes
my remaining time left on my sentence is 31 months till home confinement date of 01/03/23
and all other rule and regulation available to me under law or equity
please reply within 30 days as per FSA
thank you
Damon Williams #46661-044
               Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 9 of 61 PageID #: 247

TRULINCS 46661044 - WILLIAMS, DAMON DEANDRE - Unit: DTH-M-A


FROM: Health Services
TO: 46661044
SUBJECT: RE:**' Inmate to Staff Message*''
DATE: 03/31/2020 10:02:02 AM


You will be placed on the callout once the requested records are ready for you. HIV-related health records will not be included.
You are able to set up a time to come to medical and view that information but copies cannot be provided while in custody. Your
other options if you want HIV-related records are to request the records from BOP.gov once you are released under the FOIA
link on that website, or you may forward the information to a third party by authorizing a disclosure in writing. Watch the callouts!



»> -h!"WILLIAMS, -h!DAMON DEANDRE" <46661044@inmatemessage.com> 3/29/2020 2:29 PM»>
To: medical records
Inmate Work Assignment: landscape

I am requesting all medical records from BOP and from visits at St. Luke's hospital Duluth MN
        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 10 of 61 PageID #: 248
  DTHC5 540*23 *                                      SENTENCE MONITORING                     *        04-29-2020
PAGE 001       *                                        COMPUTATION DATA                      *        17:11:07
                                                        AS OF 04-29-2020

REGNO .. : 46661-044 NAME: tWJ:LLIAMS;-_:bAMON-DEANDRE


FBI NO .... · .......           : 993913NA9                               DATE OF BIRTH: 08-09-1976        AGE:     43
ARSl. ............              : DTH/A-DES
UNIT .............
DETAINERS ........
                                : RDAP
                                :NO                                                           ·-
                                                                          QUARTERS ..... : MO:J72.01U
                                                                          NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 01-03-2023

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:  07-03-2023 VIA GCT REL


----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION ........... :                             MISSOURI, EASTERN DISTRICT
DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :           4:14CR00364-2 JAR
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   ROSS
DATE SENTENCED/PROBATION IMPOSED:                               03-01-2018
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            06-06-2018
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED ............... :                             NO

                               FELONY ASSESS               MISDMNR ASSESS FINES                    COSTS
NON-COMMITTED.:                $100.00                     $00.00         $00.00                  $00.00

RESTITUTION ... :              PROPERTY:           NO      SERVICES:     NO         AMOUNT:    $00.00

-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... : 137      18:922(G) FIREARMS,3 PRI CNV
OFF/CHG: 18:922(G) (1)&18:924(E) (l):FELON IN POSSESSION OF A FIREARM
          ARMED CAREER CRIMINAL

 SENTENCE PROCEDURE .... ·......... : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:        90 MONTHS
 TERM OF SUPERVISION ............ :       3 YEARS
 DATE OF OFFENSE ................ : 09-27-2014




G0002                 MORE PAGES TO FOLLOW . .                     .
       Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 11 of 61 PageID #: 249
  DTHC5 540*23 *                                SENTENCE MONITORING                   *      04-29-2020
PAGE 002 OF 002 *                                 COMPUTATION DATA                    *      17:11:07
                                                  AS OF 04-29-2020

REGNO .. : 46661-044 NAME: WILLIAMS, DAMON DEANDRE


-------------------------CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 01-10-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 04-18-2018 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN ..........                     : 03-01-2018
TOTAL TERM IN EFFECT ............                     :    90 MONTHS
TOTAL TERM IN EFFECT CONVERTED ..                     :     7 YEARS       6 MONTHS
EARLIEST DATE OF OFFENSE ........                     : 09-27-2014

JAIL CREDIT . . . . . . . . . . . . . . . . . . . . . :     FROM DATE    THRU DATE
                                                            09-27-2014   11-14-2014
                                                            03-30-2017   02-28-2018

TOTAL PRIOR CREDIT TIME ......... :                       385
TOTAL INOPERATIVE TIME .......... :                       0
TOTAL GCT EARNED AND PROJECTED .. :                       405
TOTAL GCT EARNED ................ :                       162
STATUTORY RELEASE DATE PROJECTED:                         07-03-2023
EXPIRATION FULL TERM DATE ....... :                       08-11-2024
TIME SERVED . . . . . . . . . . . . . . . . . . . . . :        3 YEARS    2 MONTHS        19 DAYS
PERCENTAGE OF FULL TERM SERVED .. :                         42.9

PROJECTED SATISFACTION DATE ..... : 07-03-2023
PROJECTED SATISFACTION METHOD ... : GCT REL

REMARKS ....... : 01-10-20:GCT UPDATED PURSUANT TO FSA.JDB/T




GOOOO               TRANSACTION SUCCESSFULLY COMPLETED
PPG6Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 12 of 61 PageID Page 1of1
                                                                             #: 250


      DTHC5    606.00   *         MALE CUSTODY CLASSIFICATION FORM          *           05-06-2020
 PAGE 001 OF 001                                                                        17:53:03
                                         (A) IDENTIFYING DATA
 REG NO .. : 146661-044                         FORM DATE: 05-06-2020                  ORG: DTH
 NAME .... : WILLIAMS.,-DAMON-DEANDRE7
                                                     MGTV: NONE
 PUB SFTY: NONE                                      MVED:
                                          (B) BASE SCORING
 DETAINER:      (0) NONE                        SEVERITY ....... :   (3) MODERATE
 MOS REL.: 37                                   CRIM HIST SCORE:     (02) 2 POINTS
 ESCAPES. : (0) NONE                            VIOLENCE ....... :   (0) NONE
 VOL SURR:      (0) N/A                         AGE CATEGORY ... :   (2) 36 THROUGH 54
 EDUC LEV:      (0) VERFD HS DEGREE/GED         DRUG/ALC ABUSE.:     (1) <5 YEARS
                                         (C) CUSTODY SCORING
 TIME SERVED ..... :        (4) 26-75%          PROG PARTICIPAT:     (2) GOOD
 LIVING SKILLS ... :        (1) AVERAGE         TYPE DISCIP RPT:     (5) NONE                          ·'
 FREQ DISCIP RPT. :         (3) NONE            FAMILY/COMMUN .. :   (4) GOOD


                                 --- LEVEL AND CUSTODY SUMMARY
 BASE CUST VARIANCE          SEC TOTAL    SCORED LEV MGMT SEC LEVEL      CUSTODY      CONSIDER
 +8      +19       -3           +5         MINIMUM        N/A                   OUT     DECREASE



 GOODS            TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




                                                                                                        '




https://bop. tcp.doj .gov:9049/SENTRY /Jl PPG60.do                                          5/6/2020
        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 13 of 61 PageID #: 251
  DTHA9           *            INMATE EDUCATION DATA           *       05-21-2020
PAGE 001 OF 001   *                  TRANSCRIPT                *       13:51:49

REGISTER NO: 46661-044        NAME .. : WILLIAMS                  FUNC: PRT
FORMAT ..... : TRANSCRIPT     RSP OF: DTH-DULUTH FPC

                             EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                    START DATE/TIME STOP DATE/TIME
DTH ESL HAS     ENGLISH PROFICIENT             06-06-2018 1413 CURRENT
DTH GED HAS     COMPLETED GED OR HS DIPLOMA    06-06-2018 1421 CURRENT

 ----------------------------- EDUCATION COURSES -----------------------------
 SU8-FACL   DESCRIPTION                    START DATE STOP DATE EVNT AC LV HRS
 DTH RDAP   VT CARPENTRY LSC               10-01-2019 CURRENT
 DTH RDAP   ACE ENGINEERING AN EMPIRE      01-13-2020 03-20-2020  p  c p    10
 DTH RDAP   RPP 3 REENTRY PERSONAL FINANCE 01-13-2020 03-20-2020  p  c p    10
 DTH RDAP   ACE OXFORD STYLE OF DEBATE     01-13-2020 03-20-2020  p  c p    10
 DTH RDAP   RPP 6 REENTRY POSITIVE ATTITUD 01-13-2020 03-20-2020  p  c p    10
'DTH RDAP   WELLNESS RPPl HEALTH & NUTRIT 01-13-2020 03-20-2020   p  c p    10
 DTH RDAP   ACE RESIDENTIAL ELECTRICAL WIR 01-13-2020 03-20-2020  p  c p    20
 DTH RDAP   CRIMINAL JUSTICE & SOCIETY     09-06-2019 12-20-2019  p  c p    36
 DTH RDAP   RPP 2 REENTRY BASIC TYPING     09-30-2019 12-20-2019  p  c p    20
 DTH RDAP   RPP 2 REENTRY COMP TUTORIALS   09-30-2019 12-20-2019  p  c p    20
 DTH RDAP   ACE RESTORATIVE PRACTICES      10-07-2019 12-16-2019  p  c p    20
 DTH RDAP   ACE PROJECT MANANAGEMENT       09-30-2019 12-20-2019  p  c p    10
 DTH RDAP   ACE CRYPTOCURENCY              09-30-2019 12-20-2019  p  c p    10
 DTH RDAP   REAL ESTATE PROCESS BORROWING 07-15-2019 09-27-2019   p  c p    10
 DTH RDAP   MATH LAB FOR THE TRADES        08-27-2019 09-27-2019  p  c  p   28
 DTH RDAP   RPP 3 CREDIT & CONSUMER ISSUES 07-16-2019 09-27-2019  p  c p    10
 DTH RDAP   INVEST IN MULTIFAMILY HOUSING 07-16-2019 09-27-2019   p  c p    10
 DTH RDAP   ENTREPRENEURSHIP 101           07-18-2019 09-27-2019  p  c p    10
 DTH RDAP   START EBAY BUS & CREDIT BLDG   07-15-2019 09-27-2019  p  c p    10
 DTH        RPPl HIV AWARENESS VIDEO       06-19-2019 06-19-2019  p  c p     1
 FOR        HVAC 6-7P T                    01-07-2019 03-19-2019  p  c p    10
 FOR        FINANCIAL INVESTING 6-7P W     01-08-2019 03-19"2019  p  c p    10
 FOR        CDL TRUCK 6-7P M               01-07-2019 03-18-2019  p  c p    10
 FOR        HOME DESIGN 6-8P T             01-08-2019 03-19-2019  p  c p    10
 FOR        MOCK JOB FAIR 12-lP WCORE 2    06-19-2018 09-11-2018  p  c p    10




GOOOO        TRANSACTION SUCCESSFULLY COMPLETED
              Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 14 of 61 PageID #: 252
                                     MALE PATIERN RISK SCORING
                        Register Number:                                                        I46661-044                        I              5/6/2020
                         Inmate Name:                                                           IWILLIAMS
                                                                                                                                      GENERAL      Enter    VIOLENT     Enter
              MALE RISK ITEM .SCORING                                                                      CATEGORY
                                                                                                                                       SCORE      Score     SCORE       Score
1. Curren~ Age                                                                                                  >60                       0                     0
                    -                -           -                      - --
                -   ,
                                                  41-50                                                        51-60                      7                     4
  Click on gray dropdown box to select, then click on                                                          41-50                     14                     8
                             dropdown arrow                                                                    30-40                     21        14          12        8
                                                                                                               26-29                     28                    16
                                                                                                                < 26                     35                    20
2. Walsh w/Co_!1viction                                                                                         No                        0                     0
                                                               ·-
                                                                                           No                   Yes                       1         0          0         0
3. Violent Offense (PATTERN)                                                                                    No                        0                    0
                                                                                 -
                                                                                           No                    Yes                      5         0           5        0
4. ~riminal History Points                                                                                  0-1 Points                    0                     0
                        -                                           -       2-3 Points                      2 - 3 Points                  8                     4
                                                                                                            4 - 6 Points                 16                     8
                                                                                                            7 - 9 Points                 24         8          12        4
                                                                                                          10 - 12 Points                 32                    16
                                                                                                           > 12 Points                   40                    20
5. History '?f Escap~s- _                    -                 - -
                                                                                                               None                       0                    0
                                                                                         None            > 10 Years Minor                 2                    1
                                                                                                         5 - 10 Years Minor               4         0           2        0
                                                                                                    < S Years Minor/Anv Serious           6                    3
6. History of Viole_nce                                                                                        None                       0                    0
                                                                                     -
                                                           -                             None            > 10 Years Minor                 1                    1
                                                                                                        > 15 Years Serious                2                    2
                                                                                                        5 - 10 Years Minor               3                     3
                                                                                                       10 - 15 Years Serious             4          0          4         0
                                                                                                          < 5 Years Minor                s                     s                ·-
                                                                                                        5 - 10 Years Serious              6                     6               •
                                                                                                         < 5 Years Serious                7                     7
7. Education Score                                                                                         Not Enrolled                   0                     0
                --                                   -
  -                 -                                      HS Degree I GED                                Enrolled in GED                -2        -4          -1        -2
                                                                                                         HS DeP"ree / GED                -4                    -2
8. Drug Program -~tat~s                                                                                 No OAP Completed                  0                     0
                                                         No DAP Completed                                NRDAP Comolete                  -3                    -1
         -
                                                                                                          RDAP Complete                  -6         0          -2        0
                                                                                                             No Need                     -9                    -3
9. All Incident Reports (_120 _mont~s)                                                                           0                        0                     0
                                                                                --
                                                                                            0                    1                        1                     1
                -
                                                                                                                 2                        2         0           2        0
                                                                                                                >2                        3                     3
10. Serious Incident Reports (12!J months)_ __                                                                   0                        0                     0
                                                                                     -
                                                                                            0                    1                        2                     2
                        -                                           -
                                                                                                                 2                        4         0           4        0
                                                                                                                >2                        6                     6
~1.   Time Since La~t ln~ident Report                                                               12+ months or no incidents            0                     0
                               12+ months or 1'.'10 incidents                                             7-12 months                     2                     1
                                                                                                           3-6 months                     4         0           2        0
                                                                                                                <3                        6                     3
12. TI.me Since Las!~i::rious ~ncident ReJ.!O~                                                      12+ months or no incidents            0                     0
                        -- 12+ months or _n.Q. inc;idents                                                 7-12 months                     1                     2
                                                                                                           3-6 months                     2         0           4        0
                                                                                                                                                                                     \
                                                                                                                <3                        3                     6
13. FRP Refuse                                                                                                  NO                        0                     0
                                                                    -
                                                                                          NO                    YES                       1         0           1        0
14. Pro_grams Compl~t.ed                                                                                         0                        0                     0
                                                         - - -          -                4-10                    1                       -2                    -1
                            --   .       -                                  -
                                                                                                                2-3                      -4        -6          -2        -3
                                                                                                               4-10                      -6                    -3
                                                                                                                >10                      -8                    -4
15. Work Progra_!lls                                                                                        O Programs                    0                     0
                                                               -
                                                                            0 Programs                       1 Program                   -1         0          -1        0
                                                                                                            >1 Program                   -2                    -2
                                                 Total Score (Sum of Columns)                                                         General:     12       Violent:     7
                                                 General/Violent Risk Levels                                                          General:     Low      Violent:   Minimum

                                             OVERALL MALE PATTERN RISK LEVEL
         Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 15 of 61 PageID #: 253

                                                Bureau of Prisons
                                                 Health Services
                                     Clinical Encounter - Administrative Note
 Inmate Name: •Wl[LfAMS,-DAMON DEANDRE:]                                                       Reg #:        46661-044
 Date of Birth:  [08/09/197"6~           Sex:      M     Race: BLACK                          r.F.<LGi!i!Y:-=D.tB.J
rNote· D_a_\~1  [Qll23/20J9 -13'.04.:J   Provider: Rice, Benjamin MD, CD                      Unit:          E03


Review Note - Document Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                 Provider: Rice, Benjamin MD, CD
          42 yo male with no significant smoking history with abnormal CXR had a chest CT which showed an 11 mm
          birads 4b RLL lesion for work up.

New Consultation Requests:
  Consultation/Procedure                         Target Date Scheduled Taraet Date Priority             Translator       Language
  Radiology                                      08/01/2019 08/01/2019             Urgent               No
        Subtype:
             (PE'.tsc)fn;: ~~!'_c~lated.J
          Reason for Request:
              8£_\fo ·nonsmoker_~tti:al5oormal:CXR-and subsequent chest-GT-showing:8ri _n:mm R[L.lesioo •..Qirad~4B.::;i



  Pulmonology
               ---- -
          Provisional Diagnosis:
                    -
           \lung.cancer" -'
                                                 08/06/2019   08/06/2019            Routine             No
          Subtype:
             Offsite Appl
          Reason for Request:
              flu after PET scan for 42 yo male with no significant smoking history, an abnormal CXR and an 11 mm RLL
              birads 4b lesion
         .e.r_oviJii9naCDiagnosis:J
             c_1:1r.ig.can'<~
Copay Required: No                             Cosign Required: No
Telephone/Verbal Order:           No
Completed by Rice, Benjamin MD, CD on 07/23/2019 13:10




Generated 07/23/2019 13:10   by Rice, Benjamin MD, CD     Bureau of Prisons - DTH                                  Page 1 of 1
Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 16 of 61 PageID #: 254




               FPCDULUTH
               1d211&
             "HEALTH SERVICES
       Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 17 of 61 PageID #: 255

                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     WILLIAMS, DAMON DEANDRE                               Reg#:       46661-044
Date of Birth:   08/09/1976              Sex:              M           Race:       BLACK
Scanned Date:    02/2112020 16:28 EST                                  Facility:   DTH

Reviewed by Rice, Benjamin MD, CD on 02/24/2020 07:51.




                                                                       '·~




                                             Bureau of Prisons - DTH
                        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 18 of 61 PageID #: 256
ID:         16661-0H                  Gender:              Unknown      06/19/2019 lll:lD:UPM             WM!lng: sex not available, oS5UfTled male
Name:       WIU.JAMS, DAMON                                             P/PR:              126/lS't ms    sinus rhydtm
Age:        ..2 yr                                                      QRS:              82 ms           NormalEcG
                                                                        qr/qrc:           31K/417 ms
                                                                        Pl~ allis:        39/66/'JO deg
                                                                        Heart rah!:       71 bpl1I
                                                                                                                                               JUN 2 9 20'9
                                                                                                                                               HEAL.TH lf!RVICI!!
                                                                                                                                                      N\JRSING

                                                                                                                                                                    _,




;
                                                                                                                                                                    -·   r




        m                                       /•VF                                       V3 r-   r




                                                           f
                              -- +-             -----I'-- ,. - - - 1 . -•   ~- -
                                      H
                                      I                .•·"'
                                      ,>
                                                                       T                                                       '
                                                Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 19 of 61 PageID #: 257
                      ID:      46661044                        Name:             Williams, Damon                                   @i;/201B"i13oJ3'58:ll
                      DOB:     8/9/1976 (41 yr)               Comments: hb1
                                                                                                                                     PIPR:                            1281158 ms
                      Gernler: Male
                                                                                                                                     ORS:                                  96ms
                                                                                                                                     QT/QTc:                          3921423 ms
                                                                                                                                     P/QRSIT Axis:                    2614814 deg
                                                                                                                                                                                                                                                                                   Unconfirmed Report
                                                                                                                                     Heart Rate:                             70BPM




);;;1!    ;;ri:111    :::1 !i!lJf.,iil~!:?W
                                           1 m1 : ! u4 41: i ,i:: :               11;'      :!! ;,       :::1 I!! ;:i;
                                                                                                                  : 1 •11!;: ::::
                                                                                                                             :1:: :      ::• !!'.'. ' !:   :ff   !'.! iii f !i !!I! [[!i [[ !•j; iJ[I !'!: 1!!! •ii '!'! ·~ : !'!! : ~ iji!ijl ' •' •''. ! :
                                                                                                                                                                                                                          W              1               1                              :ii :fis @1iJiJW ::f
111:~:                                                                                                                                                           ~j:: :.:i 1\I ~:: ii 1 1 :~:; :::: 1::: :i1\l\1,11:!;i ·:11 :::: :::i :1 \!i1::1>: :11i ::1 'oll.
                                                    fmr
         i11   ::::   :11 !:1   :i       :: .                11:1:: :ii!;       II 11 :::: ::::   :;1·   Ill   \:::     1         :p·   i:i1 :.:::: 11                                                                                                                                        11:; :il      11111111 ;:::       ·,·,11
~t                    25 mmls                10 mmlmV            Frequency Response (0.S.150] Hz 60 H@                                                                                                                        PIN 940\BP                                                       Version 2.5.0
': 1.4Q4,¥,¥l{]SJ_(.,¥JF.t; ,.,_ f-"".-f.Jl+?"."J"~"fP.!"9#14h. :µ:;;p:p:zsg;q;.J,i,@.4'¥P&¥,$.A.JU.Qi.p.t. ,)(JfA Af341.i@..;&;;t,_.::;t)SJ#4.- J#; ..4.)i ,,,. ;:.a 4.12?,tJ, . . f..J?$lf;Jlt.i.ll.i:+.t;s;;_.~7 :?.t•:•A&+w.g.:11,µ;,:;.t,J .w9:;:::~ kAk,.L . '   . HJ,. i.t.. :;tSJ'#G 1 %'..'IRJ!!TJJ,~--.J-..&tl4 t :- -.h.-.:
      Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 20 of 61 PageID #: 258

                                        Bureau of Prisons
                                         Health Services
                                         Cosign/Review
Inmate Name:    WILLIAMS, DAMON DEANDRE                                       Reg#:       46661-044
Date of Birth:  08/09/1976              Sex:             M                    Race:       BLACK
Encounter Date: 08/21/2018 14:44        Provider:        Lab Result Receive   Facility:   FOR

Cosigned by Obi-Okoye, Nwannem MD on 08/24/2018 07:53.




                                                                                             /




                                           Bureau of Prisons - FOR
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 21 of 61 PageID #: 259
                                                                 •
Patient Name: Williams.Damon
Date of Birth: 08/09/1976                                         ·'
MR Number: MS01102740
                                                                                                               . I'


                                                                                                               ·.
                 Gen.: Well-developed moderately overweight male, conversing and breathing easily, not in "·
                 distress.                                           .
                 Head/ears/eyes/nose/throat: Normocephalic, atraumatic. Pupils equal, round, reactive to light.
                 Sciera anicteric. Conjunctiva pink. Oral cavity withoufvisible lesion or exudates. Mallampati class
                 3 upper airway.                                                                                ·
                 Neck: Supple, jugular veins are not distended. No ceNical or supraclavicular adenopathy.
                 Lungs: Clear to auscultation bilaterally with normal air entry. No dullness to percussion.
                 Heart: Regular rhythm, normal rate, normal heart tones. No murmurs, rubs, or gallops.
                 Abdomen: Active bowel sounds, nontender, nonqistended. No palpable organomegaly.
                 Genitourinary: Deferred
                 Rectal: Deferred
                 Extremities: No digital clubbing or peripheral cyanosis No lower extremity edema.
                 Neurologic: Alert, oriented, normal speech and content. Facies symmetric. Strength normal and
                 symmetric.- Gait normal.                          ·
                 Musculoskeletal: No synovitis in the hands wrists or fingers.
                 Skin: Warm, dry, no rash.
                 Psychiatric: Mood is neutral, affect is congruent.



Results
St. Luke's Hospital

(Name:'WltlJAMS,_DAMON) Birthdate: 8/09/1976
LEi<am date:JL17/2019-1-1:26:22 MRN: MS01102740

PROCEDURECCT'LLiNQ_S_CR!=ENING _(tow:_D_OSE)I

STUDY DATE: 7/17/2019

COMPARISON: None.

HISTORY: smoker

TECHNIQUE: Multiple contiguous axial images were obtained from the thoracic inlet through the upper abdomen
without intravenous contrast enhancement.



The heart is normal in size. The aorta is normal in caliber. No mediastinal or axillary lymphadenopathy is identified.
Cholelithiasis is identified. There is no CT evidence of cholecystitis. The visualized portions of the unenhanced
liver, spleen, pancreas, adrenals, and kidneys are normal. Degenerative changes of the spine are identified. No
lytic or blastic lesions are seen.

The lungs are clear. No infiltrate, pleural effusion, or pneumothorax is identified. Numerous pulmonary nodules are
identified. In the right lung base, pleural based noncalcified pulmonary nodule is identified measuring 11 mm in size.
This is best seen on image 144, series 3. Superior medial to this a 7 mm noncalcified pulmonary nodule, best seen
on image 135, series 3. More superior to this is a pleural based 3 mm noncalcified pulmonary nodule based seen on
image 111, series 3. In the right upper lobe, multiple adjacent pulmonary nodules are identified. The more medial
nodule measures 5 mm in size. The lateral nodule appears to be multiple small nodular densities essentially
coalesced forming a soft tissue nodular density measuring 1. 7 x 0.8 cm in size. This is best seen on image 103,
series 3. Mild emphysematous changes are identified. In the right upper lobe, best seen on image 63, series 3 is a
PCP: Benjamin H Rice, MD
Report Number: 0821-00326
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 22 of 61 PageID #: 260

 Patient Name: Williams, Damon
 Date of Birth: 08/09/1976
 MR Number: MS01102740
                                                                                                 I
 4 mm noncalcified pulmonary nodule. In the left lower lobe posteriorly, a 7 mm noncalcified p~lmonary nodule is
 identified, best seen on image 153, series 3.

 IMPRESSION:

Bilateral noncalcified pulmonary nodules, one of which measures approximately 11 mm in size. The other of which
appears to be a coalesced cluster of pulmonary nodules.

kUNG-8.~8.8.:.Gategory:'!,- ·§t1_spicious,__ _
                                            ___ _
        lCategory:49:.Moderate·suspicion.for-malignancyJ.

RECOMMENDATION:                                                                         l.
Chest CT with or without contrast; PET CT and/or tissue sampling depending on the probability of malignancy and
comorbidities. PET CT may be used when there is a greater than or equal to 8 mm solid component:           ,

 Dictated by: Harting, Kerri on 7/18/2019 at 15:21
                                                                                        ·,   .
                                                                                             }




=======================================================
St. Luke's Hospital
PetCT LV Building

PET CT SKULL TO THIGH

STUDY DATE: 7/30/2019

INDICATION: Patient with a history of indeterminate pulmonary nodules. Exam is bein\) performed for staging.

TECHNIQUE: Patient received 9.5 millicuries of 18 FOG (18 fluorodeoxyglucose) intravenously. PET-CT images
have been performed from the mid skull to mid thigh level 60 minutes following injection. CT images were obtained
for attenuation correction and localization only.

Blood glucose level: 80 mg/dl..
                                                                                                            '
COMPARISON CT scan dated 07/17/2019.

[fOfr\JbiNGS)

Within the chest there are multiple abnormal hypermetabolic lymph nodes identified. This includes lymp~ nodes
along the right paratracheal region, subcarinal region, bilateral hilar region. The largest lymph nodes are in the·
subcarinal region which are nearly contiguous. The combined measurement is 4.8 x 1.2 cm. The SUV maihs 7.1.
The right hilum demonstrates a 1.8 cm lymph node with a SUV max of the 6.3. The left hilum demonstratE)S a 1.2 cm
lymph node with a SUV max of 5. 7. The right paratracheal lymph node demonstrates a 1 cm lymph node with a SUV
max of 6.4. Anterior right mediastinal lymph node is identified which is sub centimeter in size with a SUV max of 4.4.
The lungs demonstrate a grouping of multiple small pulmonary nodules anteriorly in the right middle lobe, image
108. The SUV max is 1. 7. There is a pleural-based nodule at approximate 1 cm in the right lung base with an SUV
max of both 2.8. The there is a central infrahilar nodule identified on the right which is sub cm in size with an SUV
max of 3.5. There is a small pulmonary nodule in the left lung base image #122 which is approximately 4-5 mm in
size. The SUV max is 2.1. The other described pulmonary nodules are not well seen by today's PET-CT. No. other
significant abnormal uptake is seen within the lungs. The axillary regions are within normal limits. The neck;
demonstrates no significant abnormal uptake with symmetric salivary and oropharyngeal activity.
Mildly heterogeneous activity of the liver and spleen is identified, no focal abnormal uptak~ is seen. lncidenial .
PCP: Benjamin H Rice, MD                                                                       '
Report Number: 0821-00326
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 23 of 61 PageID #: 261

Patient Name: Williams.Damon
Date of Birth: 08/09/1976
MR Number: MS01102740

gallstone is noted. The pancreas and bilateral adrenal glands demonstrate no significant abnormal uptake. The
retrocrural region and retroperitoneum demonstrate no abnormal uptake. The iliac nodal chain and groin
demonstrate no significant abnormal uptake. Physiologic bowel in ureteric activity is identified. There are no
suspicious skeletal lesions demonstr?ted. There is a right hip arthropla~ty identified.'

IMPRESSION:

1. Multiple abnormal hypermetabolic lymph nodes are identified throughout the mediastinum and bilateral hilar
region. Largest lymph nodes are in the subcarinal region. The SUV max is 7. J. The differential diagnosis includes
sarcoidosis, lymphoma, or metastatic lymph nodes.                            :         •                     1
2. There are small pulmonary nodules identified. There is a 1 cm pleural-based pulmonary nodule in lhe right lung
base, SUV max 2.8. There is a grouping of small pulmonary nodule right middle lobe with some intermediate @ptake.
A some other small pulmonary nodules are noted. This is nonspecific and likely related to the process in the
mediastinum.
3. No significant abnormal uptake is seen within the neck, abdomen or pelvis.'
                                                                                            ·
                                                                                                          '
                                                                                                              .
4. If tissue diagnosis is desired, the mediastinal hypermetabolic lymph nodes are the best location.                         :
Dictated by Paul Rust, MD @Jul 31 2019 8:52AM



A&P
Assessment & Plan
(1) Mediastinal lymphadenopathy:
    Si:<>.i:U:';: Acute
    (";:::.d:::(:::;.
f<59:0 - Localized-enlarged'lymQb_nodes.J                                    .~' \                                I

I interviewed and examined the patient. I personally r~~iewed the images       iibmhis chest CT and PET scan with the
patient and pointed out the findings of interest, including the enlarged hilar and mediastinal lyrl)ph nodes and the
pulmonary nodules.

We discussed a differential diagnosis for the pulmonary nodules and the thoracic lymphadenop~thy. Pulmonary
sarcoidosis is at the top of the differential diagnosis based on the patient's:history, symptoms or relative lack thereof,
and radiographic findings. Lymphoma is also on the differential but seems less likely. ;'

We discussed the natural history and diagnosis of pulmonary sarcoidosis. We discussed how the only definitive
diagnosis for sarcoidosis is biopsy specimens showing noncaseating granulomatous inflammation in the absence of
any infectious organisms.

To confirm a diagnosis of sarcoidosis I recommend diagnostic bronchoscopy with EBUS~guided mediastinal lymph
node biopsies, and transbronchial biopsies under fluoroscopic guidance. I reviewed the risks, benefits, and
alternatives to bronchoscopy and EBUS and the patient is willing to proceed.

We will draw blood today to check for an elevated serum angiotensin-converting enzyme level. We will also check a
complete metabolic profile to look for any evidence of renal or hepatic involvement. If the patient has not had a
complete eye exam within the last year then I recommend he have an eye' exam including slit lamp exam to rule out
any ocular involvement with sarcoidosis.                                     "·          '.     ,           ·

If bronchoscopy is done and a diagnosis of sarcoidosis is confirmed then I recommend the pati.ent undergo a
complete pulmonary function test to look for any evidence of impaired lung function, which would factor irvto the
decision to treat or not treat the sarcoidosis with corticosteroids.                             ·


PCP: Benjamin H Rice, MD
Report Number: 0821-00326
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20
                                                       ..
                                                                       ..
                                                             Page: 24 of 61 PageID #: 262

Patient Name: Williams, Damon
Date of Birth: 08/09/1976
MR Number: MS01102740

As an alternative to tissue confirmation with bronchoscopy, these lymph. nodes could also be followed over time with
serial chest CTs. If bronchoscopy is not done then I recommend a follow-up chest CT approximately 3 months from
the first chest CT, which would be in October 2019.

I addressed all of the patient's questions today.
    Orders: Orders:
    Comprehensive Metabolic Pnl,S Today
    CBC w/Auto Diff                         Today
    Angiotensin Convert Enzyme,S            Today                                                            I )



Wayne A Elmer, MD
08/21/19 0721
<Electronically signed by Wayne A Elmer MD> 08/21/19 0858



                                                                                                             '
                                                                                       ••




                                                              '•
                                                                                                                   •




                                                                                            ,..'

                                                                                                   '·
                                                                                                   '.

                                                              .,




                                                                                                        ,,




PCP: Benjamin H Rice, MD
Report Number: 0821-00326
 Case: 4:14-cr-00364-JAR
                   To: RICE Doc. #: 63 Filed:
                            l!D, BENJAMIN H.  06/04/20
                                             From: pl7) Page: 25 of 61 PageID #: 263
                                                        282-0555



                                                                                        FPC DULUTH- HEALTH SERVICES
                                                     ··.····~
                                                                                        7/26/20lfl
                                                  J·~·.·········<                       #46661-044

                                              St.Luke's-                                         ·.
                                               Diagnostic Imaging                           •,
                                        915 East First Street -- Duluth, MN 55805
                                         Tel: 218-249-5222 -- Fax: 218-i49-5112




Patient: WILLIAMS, DAMON Age: 42 Date ofsetvice: 7/17/2019
MRN: MSO 1102740     Location: St. Luke's Hospital Room:      P'
Visit# VS0005065250  Attending physician: BENJAJvllN H. RICE MD
Fluoro time/Tech ID:     Contrast:                         •



Name: WILLIAMS, DAMON Birthdate: 8/09/1976                                     ·,
                                                                              •
Exam date: 7/17/2019 11:26:22 MRN: MS01102740
                                                                                                           .•
PROCEDURE:               CT LUNG SCREENING (LOW DOSE)
COMPARISON:              None.

HISTORY:                 smoker

TECHNIQUE:             Multiple contiguous axial images were obtained from the thoracic inlet through the upper
abdomen without intravenous contrast enhancement.

lfilNDJNGS:J                                                                            '
 Th; heart is normal in size. The aorta is normal in caliber. No mediastiha,l~or axillary lymphadenopathy is
 identified. Cholelithiasis is identified. TI1ere is no CT evidence of cholebystitis. The visualized portions of the
 unenhanced liver, spleen, pancreas, adrenals, and kidneys are normal. Degenerative changes of the.spine are
 identified. No lytic or blastic lesions are seen.                                             .

The lungs are clear. No infiltrate, pleural effusion, or pneumothorax is identified. N\lmerQus pulmonary nodules
are identified. In the right lung base, pleural based noncalcified pulmonary nodule is _identified measuring l l !ll1ll
in size. This is best seen on image 144, series 3. Superior medial to this417 mm noncalcified pulm)lnary nodule,
best seen on image 135, series 3. More superior to this is ~ pleural based ,3 mm noncalci:ijM pulmo~ary nodule
based seen on image 111, series 3. In the right upper lobe; multiple adjacent pulmonary nodules are identified.
The more medial nodule measures 5 mm in size. The lateral nodule appears tb be multiple small nodular densities
essentially coalesced forming a soft tissue nodular density measuring 1:7·x 0.8 cm iJ} size. This is best seen on
image 103, series 3. Mild emphysematous changes are identified.· In the right uppes-lobe, best seen on image 63,
series 3 is a 4 mm noncalcified pulmonary nodule. In the left lower lobe posteriorly; a 7 mm noncalcified
pulmonary nodule is identified, best seen on image 153, series 3.         "

IMPRESSION:                                                               .,        .
Bilateral noncalcified pulmonary nodules, one of which measures approximately 11 nlm in,size. The other of
which appears to be a coalesced cluster of pulmonary nodules.

~DNG=R:Ans:Category.'l~-::.suspjcib.!1§1
        Qii:gofY. ®-_-Mo~eraie·suspiciortJor.malignTucyJ
RECOMMENDATION:                                                                                           ·"
                                                                       .                              ..~.

                                                                                                      '
                                                                                            '·
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 26 of 61 PageID #: 264
JUl/2312019 11 :58:25 AM                         st. Luke's Duluth 218-249-7949                                                                   2/4


  St LuJce 1 a •Live•                                   Mesaage/Ta1k Detail          .                     Pag1111.
                                                                                                           1't1.to1
                                                                                                                           1 of 1
                                                                                                                      07/43/19 ll:!:a
                                                                                              ?            traer1     Jens~.       t.arieea v
    Wil liij.mi, tiamon                                                                       ;            Mod 1\ec· "'           MS0l102740
    42 M OS/09/l97o

    .,,,,. '
    Subjtct1
                  Actiotu1/R&mindere
                  LtlC:T                                                           ..
                                                                         Regar6.in'g r' Wi llia.n:s. tian:.ori
                                                                                      ~.
    Prom.1        J~nm~n,tarieea V                                                                                          ..•
    •o•           3eneen,L&ri•1& V                                       ;
                                                                                     •
    Me111.ge 1?axt 1
     *"'* Qo_Q.Z/23/.19:@
                                                                     '
                             11: 52 Jensen, Larissa V Wrote To Jensen,Larissa V *"'*
                                                                                      •   .                    ·
    1J1js_:p_atlent's-LDct Cung-Cancer-Screeiiliig~on-:7./1 7./.1!1 _haa_a~tu !19_i;itlps:.s.c0_r_e .oL4B;::Acco!f!!Dg
    .to~o1.u:.:program guld(!lines_for_the.low-Dose_CT'i:ung _Cfill~er~ScreenJ.111,E..r..Qgram; patients who
    have a Lung RADS score of 3 or 4 are to be referred to the Pulmonary Medicine clinic for a
    Consultation with a Pulmonologlst. You are welcome to send us a Referral at (218)249-7949 to
    follow up with this patient, or if you would prefer to follow this patient yourself, please just let us
    know that. Thank you.
    Jensen,Larissa V completed Item.


                                                    I
                                                    !

                                                                                    , .




                                                                                                                                         .~

                                                                                                                                         '
                                                                                          •   .
                                                                                          •




                                                                                                                                              '


                                                                                                                           '·
                                                                                                  jt
                                                                                              J;                                                        .,




                                                                                                                                              ~
                                                                                                       I               ~
                                                                                                                                              -~'
                                                                                                       :

                                                                                                                      ..
         Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 27'·· of 61 PageID #: 265
Jul/23/2019 11 :58:25 AM                           St Lµke's Duluth 218-249-7949                              .,. ..
                                                                                                                  '             314
                                                                                                                      ...
                                                                                      FPC DULU'FH- HEALTH SERVICES
                                                     St. Luke's Hospital              7/23/2019
                                                               CT                     #46661-044
   Name: WILLIAMS, DAMON Birthdate: 8/0911976
   Exam date: 7/17/201911:26:22 MRN: MS01102740

   PROCEDURE:                       OT LUNG SCREENING (LOW l;lOSE)

   COMPARISON: None.                                                                                          •
   HISTORY:                         smoker
   TECHNIQUE:                    Multiple contiguous axial images were obtained from the thoracic inlet through the
   upper abdomen without intravenous contrast enhancement.        >

  (EINDINGSiJ                                                         .. . .    ,       .~
   The heart is normal Jn size. The aorta is normal in caliber. No mediastinal or a~lllary lymphadenopathy ls Identified.
   Cholellthlasis is identified. There is no CT evidence of cholecystltis. The visualized portions ofthe·bnenhanced
   liver, spleen, pancreas, adrenals, and kidneys are normal. Degenerative changes of the sP,Jne are Identified.· No
   lytic or blastic lesions are seen.

   The lungs are clear. No infiltrate, pleural effusion, or pneumothorax Is Identified. "!.umero.us pulmonary nOdules are
   identified, In the right lung base, pleural based noncalclfied pulmonary nodule is identlfieGf measuring 11 mm in size,
   This Is best seen on image 144, series 3. Superior medial to this a 7 mm noncalclfied pulmonary nodule, best seen
   on image 135, series 3. More superior to this Is a pleural based 3 mm noncalcifled pulmonary no.dule based seen on
   image 111, series 3. In the right upper lobe, multiple adjacent pulmonary nodules are identified..•The more medial
   nodule measures 5 mm in size. The lateral nodule appears to be multiple small nodular densltle~ essentially         (
   coalesced forming a soft tissue nodular density measuring 1.7 x 0.8 cm In size. This ls best seen on Image 103, '
   series 3. Mild emphysematous changes are Identified. In the right upper lobe, best seen on Image 83, series 3 is a
   4 mm noncelclfled pulmonary nodule. In the left l9wer lobe posterlorly, a 7 mm noricalcified pulmonary nodule is
   Identified, best seen on image 153, series 3.                                       ~.       ·

   IMPRESSION:
   Bilateral noncalcified pulmonary nodules, one of which measures approximately 11 mm ln·size. The other of whiqh
   appears to be a coalesced cluster of pulmonary nodules.          ·                           ·
                                                                                             .1
   LUNG-RADS Category 4 • Suspicious.                                           .,
         category 4B - Moderate suspicion for malignancy.
                                                                                 ..
                                                                                                                            l
   RECOMMENDATION:                                                                  .     ."
   Chest CT with or Without contrast; PET CT arid/or tissue sampling depending on the probability of malignancy and
   comorblditles. PET CT may be used whan there is a greater than or equal to a mm solid component.                 .
                                                                                                    •.t
   Please note !hat all CT scans at !his facility use dose modulation, Iterative reconstruction'.land/or weight-based··
   dosing when appropriate to reduce radiation dose to es low as reasonably achievable.                ··
                                                                                                                      ..
                                                                                                                      <




   Dictated by: Harting, Kerri on 7/18/2018 at 15:21
                                                          '
   Transcribed by: HALL on 7/18/2019 at 18:33
                                                                                      '. i
   Approved by: Harting, Kerri on 7/19/2018 at 6:46
                                                                                     ,.           ...     :
                                                                      DATE OF EXAM: 07/17/19
                                                                      NAME: Williams,Damon
                                                                      DOB: 0810911978 ·    .
      ST. LUKE'S - CT Scan                        .. ·.               MR#: MS01102740.    . 1
                                                                      ACCT#: 1Jsoaosaes250 ·
                                                                      DOCTOR: BeNJAMIN-H RICE MD



                                                                                                                                      ..
                                                                                                                                      •
        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 28 of 61 PageID #: 266
Jul/23/2019 11 :58:25 AM           St. Luke's Duluth 218-249-7949                                                            4/4



    NAME: Wllllams,Damon
    DOB: 08/09/1976
                                                                                                 '·
    MR#', MS01·102740
                                                                                             '    ...


                                                          ~
                                                                                                 \•.                   ~            '
    07/19/19 0646                                   ..                                                                 ~-          ·.·

                                                                    '                            ' ·'....          t
                                                                       '•
                                                                            •,
                                                                                 -·•'
                                                                                                          "

                                                                                    ;

                                                                                  ...•
                                                                                                                       '1,




                                                     -~   "
                                                                                                          ,,



                                                                                                               !




                                                                                                  ·'
                                                                  .·




                                                                                         .


                                                          DATE QF EXAM: 07/W/19
                                                          NAME: Wllliams,o'Smcin
                                                          DOB: 08/09/1976
                                                          MR#: MS01102740
        ST. LUKE'S ·CT Scan                               ACCT#: VS0005065250                                  '
                                                          DOCTOR: BENJAMIN H RICE MD


                                                                                                      !
 Case: 4:14-cr-00364-JAR
                   To: RICE Doc. #: 63 Filed:
                            rvo, BEMJAMIM' H  06/04/20
                                             From: (317) Page: 29 of 61 PageID #: 267
                                                         282-0555


                                                                                    FPC DULUTH - HEALTH SERVICES
                                                                                    8/14/2019
                                                                                    #46661-044




                                              Diagnostic Imaging
                                       915 East First Street -- Duluth, MN 55805
                                        Tel: 218-249-5222 - Fax: 218-249-5112
                                                                             ~·
                                                                               .,
                                                                                        •
                                                                                    I                     t),
Patient Name:
DAMON WILLIAMS

MRN: MS01102740 Birth date: 8/09/1976                   Sex: M
':Qat~L1130f2019::.-13:46)
                                                           ,
At the request of:

 RICE BENJAMIN

Procedure: NM PET CT SKULL TO THIGH
                                                                                                 .;

                                                                                        •
                                                                                        .,                      .t

PET CT SKULL TO THIGH
                                                                                      ·'
INDICATION:
Patient with a history of indeterminate pulmonary nodules. Exam is being performed for staging.

TECHNIQUE:
Patient received 9.5 millicuries of 18 FDG (18 fluorodeoxyglucose) intravenously. PET-CT images have been
performed from the mid skull to mid thigh level 60 minutes following injection. CT images were obtained for
attenuation cO lmction and localization only.

Blood glucose level: ffi mg/dL.

COMPARISON:
CT scan dated 07/17/2019.

'ElNDINGfil                                                                                           ,
Within the chest there are multiple ab no ral hypermetabolic lymph nodes identified. This includes lymJlh bode~.
along the right paratracheal region, subcarinal region, bilateral hilar region. The largest lymp~ nodes are in the .
subcarinal region which are nearly contiguous. The combined measurement is 4.8 x q cm. The SUV max is 7.1.
The right hilum demonstrates a 1.8 cm lymph node with a SUV max of the 6.3. The left hilu\TI demonstrates a 12
cm lymph node with a SUV max of5.7. The right paratracheal lymph node demonstrates a 1 cm lymph node with
a SUV max of6.4. Anterior right mediastinal lymph node is identified which is sub centimeter in size with a SUV
max of 4.4. The lungs demonstrate a grouping of multiple small pulmonary nodules anteriorly in the right middle
lobe, image 108. The SUV max is 1.7. There is a pleural-based nodule at approximate 1cm in the right lung base
with an SUV max of both 2 8. The there is a central infrahilar nodule identified on the right which is sub cm in
size with an SUV max of3.5. There is a small pulmonary nodule in the left lung base image #122 which is
approximately 4-5 mm in size. The SUV max is 2.1. The other described pulmonary nodules are not well seen by
today's PET-CT. No other significant abnormal uptake is seen within the lungs. The axillary regions are within



                                                                                             ,
 Case: 4:14-cr-00364-JAR
                   To: RICE Doc. #: 63 Filed:
                            MD, BENJAMIN H.   06/04/20
                                            From:  (317) Page: 30 of 61 PageID #: 268
                                                         282-0555




                                        Continued Report - Page 2 of 2
                                                                                                     '
PaticnfName:
DAMON WILLIAMS

MRN: MS01102740 Birth date: 8/09/1976                 Sex: M
ll)ate:3/30/201.9=13:46:.J                                                                       ,.
At the request of:
                                                                        '.                                    '   .
 RICE BENJAMIN                                                                   (       .   '

Procedure: NM PET CT SKULL TO THIGH

                                                                                                         ,.
                                                                                             •
normal limits. The neck demonstrates no significant abnormal uptake with symmetric·saliyary and orophatfe.geal
activity.                                        1
                                                                                       ·                        ·
lviildly heterogeneous activity of the liver and spleen is identified, no focal apnormal uptake is seen. Incidental
gallstone is noted. The pancreas and bilateral adrenal glands demonstrate no 'signific,ant abl10rmal uptake. The
retrocrural region and retroperitoneum demonstrate no abnormal uptake. The iliac nodal chain and groin
demonstrate no significant abnormal uptake. Physiologic bowel in ureteric activity is ide~!lfied. There are no
                                                                                                                      0




suspicious skeletal lesions demonstrated. There is a right hip arthroplasty identified.                       '.:·

IMPRESSION:
 I. Multiple abnormal hypermetabolic lymph nodes are identified throughout the mediastinum a!'d bilateral hilar
region. Largest lymph nodes are in the subcarinal region. The SlN max is-7.j. The differentia!·.diagnosis Includes
sarcoidosis, lymphoma, or metastatic lymph nodes.                         ··   , · ·, 1 ,      .            '1,'."
2. There are small pulmonary nodules identified. There is a I cm pleural-basli'cl'pulmonary nodule in the rigpt lung
base, SlN max 28. There is a grouping of small pulmonary nodule right middle lobe with some intermediate
uptake. A some other small pulmonary nodules are noted. This is nonspecific and likely related to the process in
the mediastinum.
3. No significant abnormal uptake is seen within the neck, abdomen or pelvis.
4. If tissue diagnosis is desired, the mediastinal hype1111etabolic lymph nodes are the best !.,cation.


Dictated by Paul Rust,MD@Jul 312019 8:52AM

Signed by Dr. Paul Rust@Jul 31 2019 8:52AM

Electronically authenticated by:
 PAUL RUST
                                                                                     .


                                                                                             '


                                                                                                 :
                                                                                     •
                                                                                     .··'
 Case: 4:14-cr-00364-JAR
                   To: RICE Doc. #: 63 Filed:
                             MD, BENJAMIN II.  06/04/20
                                              Frnm: (317) Page:  31
                                                          2'a2-0ss's'
                                                                   .;
                                                                      of 61 PageID #: 269

                                                                                  FPC DULUTH - HEALTH SERVICES
                                                                                  8/1/2019'
                                                                                  #46661-044



                                              Diagnostic Imaging
                                       915 East First Street-- Duluth, MN 55805
                                        Tel: 218-249-5222 - Fax: 218-249-5112




                                                                                   ,    ' ."
Patient Name:
DAMON WILLIAMS

 MRN: MS01102740 Birth date: 8/09/1976                 Sex: M
iDate:_773012019_:n:<i6J

At the request of:

 RICE BENJAMIN

Procedure: NM PET CT SKULL TO THIGH


                                                                             :;
PET CT SKULL TO THIGH                                                   :'                   .
INDICATION:                                                                  1         .    .~
Patient with a history of indeterminate pulmonary nodules. Exam is beirtg ¥.rformed for stagmg.

TECHNIQUE:                                                          ~
Patient received 9.5 millicuries of 18 FDG (18 fluorodeoxyglucose) intraven0usly. PET-CT images have been
performed from the mid slrull to mid thigh level 60 minutes following injection. CT images were obtained for
attenuation correction and localization only.                                               ~

Blood glucose level: 80 mg/dI;.

COMPARISON:
CT scan dated 07/17/2019.
                                                                                               ;.
iFINDINGS:J                                                                                    ,
Within the chest there are multiple abnormal hype1metabolic lymph nodes identljied. This includes lymph nodes
along the right paratracheal region, subcarinal region, bilateral hilat region. The iargesl lymph nodes are in the·
subcarinal region which are nearly contiguous. The combined' measurement is 4.8 x 1.2 cm. n1e SUV max is 7.1.
The right hilum demonstrates a 1.8 cm lymph node with a SUV max of the 6.3. The left hilutl\ demonstrates a 1.2
cm lymph node with a SUV max of5.7. The right paratracheal lymph node demonstrates a i.'i:m lymph node with
a SUV max of 6.4. Anterior right mediastinal lymph node is identified whi9,h is sub·7:entimeOO:r in size with a SUV
max of 4.4. The lungs demonstrate a grouping of multiple small pulmonary nodules ante1ior!y in the right middle
lobe, image 108. The SUV max is 1.7. There is a pleural-based nodul~ at approximate I cm in the right lung base
with an SUV max of both 2.8. The there is a central infrahilar.nodule identified on the right which.is sub cm in
size with an SUV max of3.5. There is a small pulmonary nodule in the left lung base image #122 which is
approximately 4-5 mm in size. The SUV max is 2.1. Tite other described pulmonary nodules are not well seen by
today's PET-CT. No other significant abnormal uptake is seen within the lungs. The"axillary regions are within
  Case: 4:14-cr-00364-JAR
                    To: RICE Doc.  #: 63 Filed:
                             rvD, BEMJAMIM.     06/04/20
                                            H: From: (317) Page: 32 of 61 PageID #: 270
                                                           282-0555




                                       Continued Report- Page 2 of2
                                                        ~
Patient Name:                                           "                                  ,
DAMON WILLIAMS

 MRN: MS01102740 Birth date: 8/09/1976               Sex: M
il!aJe:_7/30/2019-~i3:'1ilJ                                                  '·.

At the request of:

  RICE BENJAMIN

Procedure: NM PEf CT SKVIL 10 THIGH



nonnal limits. The neck demonstrates no significant abnonnal uptakewith symmetric salivary and oropharyngeal
activity.                                                                     •
Mildly heterogeneous activity ofthe liver and spleen is identified, no focal abnmmal uptake is seen. Incidental
gallstone is noted. The pancreas and bilateral adrenal glands demonstrate no significant abnormal uptake. The
retrocrural region and retroperitoneum demonstrate no abnormal uptake. Th.e iliac nodal chain and groin
demonstrate no significant abnormal uptake. Physiologic bowel in ureteric activity is identified. There are no
suspicious skeletal lesions demonstrated. There is a right hip arthroplasty identified.

QJ(Jl'RESSI01'!]                                                                          1
 I. Multiple abnormal hypermetabolic lymph nodes are identified throughout the mediast\num and bilateral hilar
region. Largest lymph nodes are in the subcarinal region. The SUV max is 7.1. The differential diagnosis includes
sarcoidosis, lymphoma, or metastatic lymph nodes.                                                 .
2. There are small pulmonary nodules identified. There is a I cm pleural-based puhnonary nodule in the right lung
base, SUV max 2 R There is a grouping of small pulmonary nodule right middle lobe with some intermediate
uptake. A some other small pulmonary nodules are noted. This is nonspecific and likely related to the process in
the mediastinum. ·
3. No significant abnormal uptake is seen within the neck, abdomen or' pelvis.
4. Iftissue diagnosis is desired, the mediastinal hypetmetabolic lymph nodes are the best location.


Dictated by Paul Rust,lv!D @Jul 312019 8:52AM

Signed by Dr. Paul Rust@Jul 31 2019 8:52AM
                                                                                               \   '
Electronically authenticated by:
 PAUL RUST             .




                                                                                      '
         Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 33 of 61 PageID #: 271

                                                                                   •              FPC DULU'.J;~ - HEALTH SERViCES
                                                                                                  8/22/2019
                                                                                              ''• #46661-044 '
                                                                                                                                                          '":".
                                              Pulmonary Medicine ,                                                        ..   '
                                                                                                                                      •
                                                                                                                                    ' .             ...
                                                                                                                                                    .
                                                                                                                                                                .,1
                                              Associates . ~. .· ·
                                                                           ;       ,;
                                                                                                                                                                      i,
Patient Name: Williams, Damon
Date of Birth: 08/09/1976
MR Number: MS01102740
Acct Number: VC0007 489171
                                                                                                                                                           .
                                                                                                                                                          :·


cc: Benjamin H Rice, MD-

                                            Pulmopology Progre5s Note • · ,                                    , I
                                                                                                                                                          ,;,
                                                 f                 ' I!,
                                                                                          '                                                                '
Date!::o8i2-1119J                                   '

                                                    "                                                                               .      '
 l:'.@ii~ii()t•:CABNORMALDIAGNOST.IC:J                                 J
                                                                                                                               '·         •'

HPI                                                                '
HPI
                                                                   )
                                                                                                  .'
HP/:·                                                                                                                          ."

8/21/2019
                                                                                                  •.
                                                                                              .·.. '.
                                                                                                           •
                                                                                                                     ~.
                                                                                                                          I,         .•
                                                                                                                                    .'
                                                                                                                                                                      I

The patient is referred for evaluation of mediastinal and hilar lymphadenopathy.

Mr. Williams is an inmate at a local correctional facility, He had a screening chest r~y thai showed evidence of
mediastinal lymphadenopathy. This was followed up with a chest CT on 7/17/2019 that confirmed bilateral hi Jar and
mediastina/ lymphadenopathy, in addition to bilateral pu/monarY nodule$  . (see repart'.of chest CT be;>low). ·
                                                                                                           ~




On 7/30/2019 the patient had a PET scan increased uptake in the mediasti~al ;;ind bilateral hilar lymph nodes with
some more moderate uptake in the pulmonary nodules (see report of PETfT scanln-"results \lection below). No
other significant abnormal uptake with seen within the nee~ abdomen, or pelvis. ,
                                                               .
                                                                                          . :
                                                                                        • !

                                                                               '              '
The patient is relatively asymptomatic from a respiratory viewpoint Overall he breathes well and he denies a
chronic cough or sputum production. He has notic~d some wheezing wiih exertion. H~ denies a prior history' or
diagnosis of asthma. He has been exercising and Watching his diet and so he ha~ had some intentional weight loss;.
he denies any unexpected weight Joss. He has not began having any fevers, chills, chest pain, or' rash. He denies
any new focal aches or pains, or red, hot, or swollen joints. He has noticed some occasional blurring of his vision
and floaters.                                            ·       '·.
                                                                      •                  I'
                                                                                                               '

He has a history of smoking pipes and cigarettes, a total of abo~t 5 to/ ·years. HI~ father, was diagnosed wiih Jung '·
cancer and died from complications of the disease at age 60. He is n6\ aware of any other fatnily hist•ry of chronic
Jung disease.                                                                         '




Home Medications

lisinopril 40.mg.tabfet 45.riig.Po:DAICY~08/21i~9 [History.-Confifmea os12.11~§j1
                                                                                                       "   '                                   ''
                                                                                        •
PFSH
                                                                   >

PCP: Benjamin H Rice, MD                                                                                                                       '"
Report Number: 0821-00326
                                                                                        "

                                                                                                                                               r
                                                                                                                                                                           "
                  Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 34 of 61 PageID #: 272
                                                                                                                                                                           \



Patient Name: Williams, Damon                                                                                   •
                                                                                              ,,.           <
Date. of Birth: 08/09/1976
MR Number: MS01102740
                                                                                                      ,•, o1.
                                                                                                                                                                    .,
                                                                                           •         "
                                                                                                                    'f•.                                                   '
                        Medical History (Updated 08/21/19@ 07:30 by Wayne A Elmer,
                                                                                                           '·
                                                                                                         MD)·

                        Diagnosis unknown (Acute)                                         • ··. "'
                               No eCW History                                                                                            • ·                        .,
                        Social History
                        Smoking status: Former smoker
                        how long ago did patient quit smoking: 2017                                      .\·.
                                                                                                                                                              .•;
                                                                                                 .·
ROS                                                             •.
                                                                                                                                                                    .,
                                        Reports 10+ ROS Neg L;nless Otherwise Indicated
                                        Reports snoring        •                    '           ,.                                  •
 t:.'.{I.'.~:::                         Reports change in vision                                                                                                               •
 E}.\T                                  Reports hearing problems                        · ·! .•                                                                                    •\
 ~>;:!:;;·.1: rr-:~c:ry:                Reports wheezing                                                                                                            'I..
                                                                                                                                                    ;
 ::.ri :. iGC:U f.:;::::<t~A ~::·:al:   Reports myalgias, arthralgias and muscle weakriess
 !r:~.;~:SUP'';(:r,tar-y-:              Reports skin changes
 t·.h:.u.r,:;;t"'JJ\f:;~:j.             Reports lightheadedness and headache(s)
 r:·::;ych;::-~t:·Jc:                   Reports anxiety

V"tal             s·1Qns                                                                                                    .   '                                                  "·
 I
                                              08/21/19
                                               08:02
 Weight                                        104.9 kg
 Wei11ht (lb)                                   231.3
 BP
 Blood Pressure Location
                                                118/80
                                              Right Arm
                                                                                                 "                                                 ' I


 Position                                       Sittin!'.l      '.
                                                                                                                                                                                             ...
 Pulse Rate                                       61
·Pulse Oximetry (%)                               96
 Oxvaen Del iverv Method                      room air
 Pain Scale (0-10)                                 0                                                                                                                           .,,
                                                                                                                                                          '
                                                                                                                      •'
Exam                                                                                                                                     .' ;.. '
                                                                                                                                                                                        ·~   '     '


                                                                                                                                     .   "

                                                                                                                                         ..'
                                                                                                                                '.


                                                                                  ,....
                                                                                                                                         ..
                                                                                                                       \

                                                                                                                           I:                  '
PCP: Benjamin H Rice, MD                                                                                               ~
                                                                                 •                                                                       ;1
Report Number: 0821-00326                                                         -- .                                                    !
                                                                                  "                                                      "

                                                                                  "
      Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 35 of 61 PageID #: 273
                                                            sent 12/11/2019 08:31:00,          Page -                s                                             '


  ~St.Lukes
                                                                  Department of Pathology             915 East First Street
                                                                                                         Duluth, MN 55805
                                                                             and ·                   '..   (218) 249-5200
                                                                    Medical Laboratory
                                                                         Services.
                                                                        CLIA# 2400404051 1' · FPC DULUTH - HEALTHSERVICESI             .                                                -
                                                                                                         f.          'cl2lf2[2019-,
                                                                            ·~                                        '#46661-041
                                                                            I ;
                                                                                                         1·                                  ~·

                                                                                                                                                  ,
                                                                                                                                                 ' .               .,
  Patient Williams.Damon                       DOB: 08/09/1976 •                               i
                                                                           Unit No: MS01 027 40 r                                                     '
  Sub Dr: Wayne A Elmer, MD                                                Visit No: VS0005435770
  Lab No: N019-1279                            Location: ENOO.SH
 \Qil!i(COllicted:-1°'23J19°J                  Date Received: 10123/19



Final Diagnosis

cA... [unQ.7right upper lobe, bronchial washings -                                                       -...
           No evidence of malignancy

l!i.O::[ympn.ooa&, 1'\lbcalina\ sta\\on 7, fine-needle as?lrat\~ b\~y ·~ ·
           No evidence of malignancy
           Benign respiratory tract cells and mature lymphocytes      , .      ·
           Rare granuloma and multinucleated giant cell Identified (see.bescription)
                                                                              •                          ·~          .                 J
                                                                            ..~           ~              'y                  •




Steven J. Eastep, M.D./sla                                                        I
                                                                                               ,.
                                                                                                ·~·1
Tissues

  A. Bronchial Wash with Block-RUL-30 CC GRAY/CLOUDY
  8. Fine Needle Biopsy- STATION 7 LN-18 SLIDES/BLOCK



Order Queries
                                                                                                                                 ,,J

Clinical Hx S.0.8. RIO SARCOID, PET(+) MED & HILAR LAD
                                                                                          ..
Microscopic Description
                                                                                                                .•
A. The smears reveal essentially fewer pulmonary macrophages, some with ·anthracotic pigment. The cell block
preparation, similarly, reveals pulmonary macrophages.· There is no evidence of malignancy, and granulomas are not
identified.                                     •                         ....   .            .    '

B. The multiple smears reveal benign resplratorY tract cells and sp~rse leukocy\es. Some of th~ smears reveal mature
       .                                                                              I        ·,. "!"               ·.                    i'.                 "             '   ·:'.

 PIC:ltnt Willlma,D&mDn   DOB.   08/~1976           Uiit No. "1S0110274J                        '•
 Su!)miJ er ElM'N A
 Lab ND: NG1i-1279        Dae Col!ltte<f 10123119   Localon ellO SH
                          Od:&R°"oived' Ull2lll0                                                                                                 ...                                        -· .

                                                                                                                                                                        Page 1 of2


                                                                                                                                                          ·!

                                                                                                                                                                             •
         Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 36 of 61 PageID #: 274                                                                 -.~

                                                                  sent 12/11/2019 os:J1:00,           Pago - ·•



                                                                                                                                                    ·'
                              Patient: Williams.Damon
                              Submit Dr. Wayne A Elmer, MD
                                                                                 DOB: 08/09/1976               Unit No: MS01102740
                                                                                                               \iiSit No: VS0005135770
                                                                                                                                                                                   .j
                              Lab No: NG19-1279                                  Location: ENDO.SH
                              Collected Date: 10123/19                           Received Date: 10/23/19

                                                                        Non-Gyn Cytology Report
                                                                             ,
    lymphocytes consistent with sampling of lymph node. Malignant cells are not identified. A rare clu;.ier JJf cells consistent                                            ;(     "
    v.ith a non--0aseating granuloma is observed, as well as occasional multi nucleated giant cells. -Tb e ceil;block preparal/on
                                                                                                                                       0


                                                                                                                                                                           :1       i·.
    reveals primarily blood and fibrlri with sparse benign respiratory tract cells. There Is also amorphous-appearing material                                                    -~     ·
    v.tlich may represent necrosis. For further evaluation, special stains (AFB & GMS) are IJl!rformed and reveal no
    pathologic fungal or myoobacterial organisms. The finding or sparse granulomas in the specimen are consistent with
    sarcoidosis but are completely nonspecific With considerations including infection.and other inflammatory conditions.
                                                                                                                               •
                                 steven J Eastep, MD                                                                           ...     ·'
                                                                                                                                                                            .
                                                                                                                                                                           ..,
                                 <signature on file>                                                                                                                              '-.'
                                       10/24/19 1303

                                                                            ·"

                                                                                                                                                                            ,,.
                                                                                                                                q                                          ....
                                                                                                                      ' '.                 ,.                    •.
                                                                                                                          ~



                                                                                                                                                                           :J"
                                                                                                                                .;.;                                         "
                                                                                                                                                                             .,



(                                                                                                                     '


                                                                                                                                .,
                                                                                                                ...



                                                                                                                      '   ..
                                                                                                                          •
                                                                                                                           '                                          '·

     Patient WIDlaml,Oillmn    DOB: 08fOWi976             U'lll No: MS0110274J
     S11bm1!0r: ELMYVA
     lab No: NGt9-t279         0 .. Coltctod: 10123/111
                               Dao Aeecif.ood: 10123/19
                                                          Locm«l: 900.SH                                   .
                                                                                                           I
                                                                                                                                                                      ·.

    Run Date:l0/24/191303
                                                                                                                                                               Page 2of2




                                                                                                                                                I
        Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 37 of 61 PageID #: 275

                                              Bureau of Prisons
                                               Health Services
                                   Clinical Encounter - Administrative Note
Inmate Name:       WILLIAMS, DAMON DEANDRE                                                        Reg#:          46661-044
Date of Birth:     08/09/1976                Sex:      M     Race: BLACK                          Facility:      DTH
Note Date:         "10/25/2019 09:02 ..i-=-· Provider: Rice, Benjamin MD, CD                      Unit:          M03


Review Note - Report Review encounter performed at Health Services.
Administrative Notes:
      ADMINISTRATIVE NOTE 1                           Provider: Rice, Benjamin MD, CD
             needs path consult to track tissue sample

New Consultation Requests:
  Consultation/Procedure                       Target Date Scheduled Target Date Priority                     Translator     Language
  Pathology·                                   11/08/2019      11/08/2019               Routine               No
         Subtype:
             Pathology
          Reason for Request:
               EBUS with biopsy
          Provisional Diagnosis:
              [§ccoidosis""J
Copay Required: No                          Cosign Required: No
TelephoneNerbal Order:          No
Completed by Rice, Benjamin MD, CD on 10/25/2019 09:03




Generated 10/25/2019 09:03 by Rice, Benjamin MD, CD        Bureau of Prisons - DTH                                     Page 1 of 1
                                                             i,
        Case: 4:14-cr-00364-JAR
                 10/25/19 19: 37  Doc.
                                 St.   #: s63Hospital
                                     Luke.'    Filed: 06/04/20   Page: 38 of 61~age
                                                       (218).249-5697           PageID
                                                                                    1  #: 276


                                                                                           'FPC DULUTH- HEALTH SERVICES

                                            ~·St.Luke's·.
                                                                                           '.10/30/201'9

                                                                                                                       .'
                                                                                                                       '


 Patient Name: Williams, Damon
 Date of Birth: 08/09/1976
 MRNumber: MS01102740
 Acct Number: VS0005135770
                                                                                                          •
                                                  Operative Report

 cc: Benjamin H Rice, MD-

 Date: 10/25/19

  Date of Service
                                                                                                     .!
 10/23/2019                                                                       ''
rf?reoperative-diag-noSiS: Mediastinal and hilar lymphadenqpathy .

1P.ostopera tiv.e~dia.gnosiS: rMeaiasfinala ncl- h ila r ~lym ptiadenopath\f

 Procedure: Flexible fiberoptic bronchoscopy with airway inspection, bronchial washings from the
 right upper lobe, endobronchial ultrasound with transbronchial needle aspiration biopsies of
 subcarinal lymph nodes                                 ·               .:·             ·

 Anesthesia: General
                                                                              '   .
 Estimated blood loss: Minimal
                                                                                                                           ,
 Specimens collected: Bronchial washings from the right upper lobe, FNA-biopsies.bf station 7
 subcarinal lymph nodes

 Complications: None
                                                                                                   ...•
 Condition: Good                                                                                 ••
                                                                                                o·             '
                                                                      ~
{Dispositi_Q.tL;JDischarged to home                                                                                '
                                                                                                !,
                                                                                                                       ~



tf:H~tE,rYJ 43-year-old male found to have mediastinal and hilar lymphadenopathy on a screening .
 chest x-ray and subsequent chest CT. Lymph nodes showed increased uptake on a subsequent PET
·scan. Patient referred for diagnostic bronchoscopy.

 Description of procedure:

The risks; benefits, and alternatives to this procedure were reviewed w1th the patieot and he signed
an 'informed consent. Prior to starting the procedure a time-out was taken to confirm the correct
patient, correct procedure, and correct site.                                   • . !,
                                                                                             ..

The procedure was performed with the patient under general anesthesia and intubated. The :
Olymous flexible flberoptic bronchoscope was introduced throi.J'gh the endotracheal tube and,
 Report'Nrnnber: I 025-02309                                      .       .            .       NAME: Williams.Damon
                                                                                               DOB: 08/09/1976
                                                                                               MR#: MSOl1027i!O
                                                                                           I


                                                                                                              ''
                                                                   1,
      Case: 4:14-cr-00364-JAR
               10/25/19 19:37  Doc.
                              St.   #: 63 Filed: 06/04/20
                                  Luke's•Hospital           Page: 39 of 61Page,
                                                  (218)' 249-5697          PageID
                                                                                .2 #: 277
                                                                                               ..
Patient Name: Williams,Damon
Date of Birth: 08/09/1976                                                             '                       I

MR Number: MS01102740                                                                 i   '               ..
                                                                                                          ~



advanced into the trachea. The airways were inspected down to the subse~mental level. The airway
exam was unremarkable. The bronchial mucosa looks normal. There is no•evidence of active or
recent bleeding.

The bronchoscope was positioned in the righ\ upper lobe bronchus and washings Were obtained from
the right upper lobe and submitted for cultures (bacteria, fungus, and AFB), cell count and
differential, and cytology.                                   ~.  .               ' .  :
                                                     ',           . .:     '          '
After the washings were collected the fiberoptic broflchoscope was withdrawn and the Olympus EBUS
scope was introduced through the endotracheal tub~. Under 'Ultr;:isciund guidance 12 tr~nsbronchial '
needle asp'1ration biopsies were obtained from lymph' node statloRs 7. On-site cytplogy•evaluation
                                                                        '                 ,·   .
confirmed that lymphocytes were present in some of the specimens and no obviously malignant cells.

The EBUS scope was then withdrawn and the fibero~tic bronchosc'.ope was reintroduced i(lto the
trachea. I again conducted a quick airway E:xam and confirmed hem5~tasis following the biopsies.
Any residual blood and secretions were sudioned atrd then the·scope was wlthdralYr\·/ Th.e patient
was awakened from anesthesia, extubated, and transferred to the PACU in 'good contl'ltion. There
were no complications.                                                          "      ·            ...

                                                                                                    .:
Wayne A Elmer, MD
10/23/19 1511                                                                                       .,
<Electronically signed by Wayne A Elmer MD> 10/25/19 19.37




                                                                  ..                                                    '·   .

                                                                            .,




                                                                                                                  •
                                                                                                                  (
                                                                                                                       ' ·.
                                                             ,,
                                           .   '

Report Number: I 025-02309                                                       NAME: Willia111s,Damon
                                                                                 DOB: 08/09/1976
                                                                                                                  '·
                                                                                                                       .' i
                                                                   l             MR#: M.S.01102740
             Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 40 of 61 PageID #: 278
                                                      FPC DULUTH - HEALTH SERVICES
                                                     tl..OL2_?iJ20J9:J
                                                                                     .
                                                                                    !•          '                                   I·

                                                   #46661-044        ' .!:
                                                                                                                                                                           ..
  ~St.Luke's                                  S•.,Pcal ud P~edaral C:lre':Gaos1roeu.aero1o&Y
                                                                                                                               :- 9;1.S East FU"St Sb-eet. ,               ''
                                         ·I   Campos Baildine A- 4th Floor                  ·                                     Da!mtla, MN 55805
                                                                                                                                  Tel: 218-249-5437
                                                                                                             '
      DISCHARGE INSTRUCTIONS FOR BRONCHOSCOPY
                                                                                    "'                       ....
     PATIENT ID/MRN; MS01102740 DOB: 8/9/1976[E>ate;:10i~3/2019J                                    I                                                                       '.
                                                                                                                                                                            '.
     PATIENT NAME : Damon Williams                        .
     PATIENT ADDRESS:PO Box 3384 CARMEL IN 46082                                                                  •
     Home Care
      • If you had a biopsy, !Ty notto cough or clear your throat.                                     ~
      • Immediately after the procedure, spit out any saliva until your thrOafis no IOnQer numb. ·~
      • If you are a smoker, avoid smoking for 24 hours after your proce'pure,
      •You will probably have a hoarse voice and sore neck and throat for a few days after the
     bronchoscopy.                                                ~                         1
     Diet                                                                                                                   I.
                                                                                1'
                                                                                 ·'
      •When your throat muscles are working again, start with sips of water and slowly progress to solid
                                                                                                                      '·
                                                                                                                    : "
                                                                                                                            .I'                   ·'
    toods.                                                      •                ·              ·      "...
      •Avoid alcohol alter your procedure, since you will still have sedatives in your.~y$tem.                                                                                  ·-
                                                                                                             ..                       ~
                                                                                                                                                                          ·,'

      • Eat and drink when your throat muscles are no longer numb.                                 .                                   ~
     Physical Activity
      •Ask your doctor when you will be able to return to work.                          '       •
                                                                                                                                 ''_, ~-.'"[(~.·-:-,,~
                                                                                                                                         ...               .··,
                                                                                                                                                              ..
                                                                                                                      .) . l ',. '/,,-:,..'Fi . ~-     ,...._

                                                                                                                                  r.,~'.){_ ._·
                                                                                                                                                          __ , .
      • Do not drive immediately after your procedure. Wait until the sedative has worn ciff.         ,;
                                                                                                                          /;.            -/~-.....                \
    Me?ications                                                                                  · ~ ~
    If you had to stop taking medications before the procedure, ask your doctor when you can resume
    taking tliem.
     Medications that are commonly stopped include:
                                                                                                     •
                                                                                                                         ' .


                                                                                                                        ~-:
                                                                                                                        !
                                                                                                                              ..


                                                                                                                           ' ..,.-:..
                                                                                                                                       .

                                                                                                                                     ---·
                                                                                                                                           ··; .-~
                                                                                                                                                 --~· , .
                                                                                                                                                           . J
                                                                                                                                                         ----
                                                                                                                                                               .\'        ,.·,.



      • Anti-inflammatory drugs (eg, aspirin)
      •Blood thinners, such as clopidogrel (Plavix), warfarin (Coumadin), or ticlopidine (Ticlid)
      • If your biopsy results show that you have an infection, appropriate antibiotic therapy ~I be
     prescribed to you.                                                    ·'         '                                                                                    '. <
     If you are taking medications, follow these general guidelines:        '
      •Take your medication as directed. Do not change the'amount or the schedule.
      •Do not stop taking them without talking to your doctor.
      • Do not share them.
      •Know what the results and side effects. Report them·to your doctor.
                                                                                       '
                                                                                                        .·  I.
                                                                                                                                               . .
                                                                                                                                                                          ;_, .,
      •Some drugs can be dangerous when mixed. Talk to a doctor or pharmacist if you ere ta.king more • ..
    than one drug. This includes over-the-counter medication and herb or dietary slipplements ..
     • Plan ahead for refills so you don't run out.           '     ·                                '
    Lifestyle Changes                                                                                           ,
    You and your doctor will plan lifestyle changes that will aid in your recovery. Some points to keep in
    mind include: ·                                                                                                ··
     • If cancer is found, you will be referred to an oncologist, a doctor who specializes in ca~cer.                              r
     • If tuberculosis or another infection is found, antibiotic treatment will be slarted.        ·
    Follow-up                                                                                                   ,:
    Schedule a follow-up appointment as directed by your doctor. Check with your doctor for your biopsy
    results, which should be available within a few days after your bronchoseopy. Tuberculosis results
    can take as long as 6 weeks.
    Call Your Doctor If Any of the Following Occurs
    Monitor your recovery once you leave the hospital. As soon as you have a problem, alert your
    doctor. ·
    Possible complications include: bleeding from the biopsy site, a collapsed lun~, an irregular heart_:
    rate, infection, and chipped teeth due to equipment (rare now due to newer tei:hnology)! '                 •
    If any of the following occurs, call your doctor.            ·.   '
                                                                                            • '. '·
     • Signs of infection, including fever and chills • Pain !hat you can~ control with the medi'cations                                                                   ,_   ..
    you've been given •Cough, shortness of breath, or cllest pain • Severe nausea o~ vomiting
     •Coughing up more than a teaspoon of blood • New·clr inaeased wheezing• In case o'f an                                                                               .: -' c
.i__:e::.:m::.:e.:.rg:::.e::.:n.:.:cy:..•:..:ca=ll..:9.:.:1.:.1.:.im.:.m_:e.:.:di=a::.:te:::IY::.:·-----------------'--------'--"-------~-'--·.'.'                              :.
                                                                                          ..                               "        ~·MD-REPORTS           P111te I of2
                                                                                                        .,
  Case: 4:14-cr-00364-JAR To: RICE !ID Ftom: (317) 282-0555
                           Doc.  #: 63 Filed: 06/04/20 Page: 41 of 61 PageID #: 279
                                                                                  FPC DULUTH - HEALTH SERVICES
                                                                                  2/6/2020
                                                                                  #46661-044



                                              Diagnostic Imaging
                                       915 East First Street - Duluth, MN 55805
                                        Tel: 218-249-5222 -- Fax: 218-249-5112




Patient Name:
DAMON D WILLIAMS

MRN: MS01102740 Birth date: 8/09/1976 Sex: M
Date: 1130/2020 14:14

At the request of:

  ELMER WAYNE

Procedure: CTSCA CT CHEST WO CON



CT CHEST WO CON
lNDICA.T!dN?
/RiiliiionaJY_sai:.coid§siQ

TECHNIQUE:
Noncontrast 3 mm axial imaging has been performed through the chest. Sagittal and coronal reconstructions have
been obtained.

COMPARISON:
07/17/2019 CT.

ElNBINGS]
Soft tissue windows demonstrate a stable 1.5 x 1 cm right paratracheal lymph node. Small left prevascular lymph
nodes are identified. Persistent mildly prominent subcarinal lymph node is identified. This measures 2.0 x 1.5 cm.
This is unchanged or slightly smaller. Hilar regions are difficult to assess but appears stable when compared to the
prior CT. No significant pleural or pericardia! fluid is seen. Axillary regions demonstrate small lymph nodes
without significant lymphadenopathy.
Lung windows demonstrate a persistent pleural-based nodule right lower lobe measuring 12 x 11 mm, image 73
on series 3. 1bis is unchanged. Grouping of small pulmonary nodules posterior left lung base is identified.
Pleural-based 6 mm nodular density right lung base noted. Grouping of multiple pulmonary nodules in the right
middle lobe near the minor fissure, image 55, series 3 is identified and unchanged. Other scattered tiny pulmonary
nodules are noted. No interstitial lung disease. No consolidation. No ground~glass density is seen. No pleural fluid
is seen.
The upper abdomen demonstrates a gallstone. This is unchanged.

IMPRESSION:
l. Stable noncontrast chest CT.
2. Stable mild lymphadenopathy identified. Largest lymph node in the subcarinal region.
Case: 4:14-cr-00364-JAR To:
                        Doc.RICE HD Filed:
                             #: 63  F"om: 06/04/20
                                           (317) 282-0555
                                                      Page: 42 of 61 PageID #: 280


                                        Continued Report - Page 2 of 2

Patient Name:
DAMON D WILLIAMS

MRN: MS01102740 Birth date: 8/09/1976 Sex: M
Date: 1/30/2020 14:14

At the request of:

 ELMER WAYNE

Procedure: CTSCA CT CHEST WO CON
                                                /




3. Multiple pulmonary nodules are identified. The largest is 12 x 11 mm right lower lobe. Findings would be
consistent with stable sarcoidosis.
4. No interstitial lung disease. No consolidation or ground-glass density is seen.
5. Incidental gallstone is noted.


Please note that all CT scans at this facility use dose modulation, iterative reconstruction, and/or weight-based
dosing when appropriate to reduce radiation dose to as low as reasonably achievable.

Dictated by Paul Rust,MD @Jan312020 9:00AM

Signed by Dr. Paul Rust@ Jan 31 2020 9: 16AM

Electronically authenticated by:
 PAUL RUST
Feb/10/2020Case:   4:14-cr-00364-JAR
            11 :19:52 AM             Doc.
                                       st. #: 63Duluth
                                           Luke's Filed:  06/04/20 Page: 43 of 61 PageID #:2/8
                                                       218-249-7949                         281

                                                                                     FPC DULUTH - HEALTH SERVICES
                                                  St. Luke's Hospital                2/19/2020
                                                             er                      #46661-044

  CT CHEST WO CON
  INDICATION:
  Pulmonary sarcoldosls.

  TECHNIQUE:
  Noncol)t~st 3 mm   axial imaging has been performed through the chest. Saglttal and coronal reconstructions have
  been obtalned.

  COMPARISON:
  07/17/2019 CT.

 tEIND!NGST.:l
  Soft tissue windows demonstrate. a stable 1.5 x 1 cm right paratracheal lymph node. small left prevascular lymph
  rtcdes are ldenmled. Persistent mildly prominent subcarinal lymph node is Identified. This measures 2.0 x 1.5 cm.
  This Is unchanged or slightly smaller. Hiler regions are difficult to assess but appears stable when com pared to the
  prior CT. No significant pleural or pericardia! fluid is seen. Axillary regions.demonstrate small lymph nodes without
  significant lymphadenopathy.
  Lung windows demonstrate a persistent pleural-based nodule right lower lobe measuring 12 x 11 mm, image 73 on
  series 3. This is unchanged. Grouping of small pulmonary nodules posterior left lung base Is Identified. Pleural-based
  6 mm nodular density right lung base noted. Grouping of multiple pulmonary nodules in the right middle lobe near
  the minor fissure, Image 55, series 3 ls identified and unchanged. Other scattered tiny pulmonary nodules are noted.
  No interstitial lung disease. No consolidation. No ground-glass density is seen. No pleural fluid is seen.
  The upper abdomen demonstrates a gallstone. This Is unchanged.

  ll'Y1RRESSl0N)
  1. Stable noncontrast chest CT.
  2. Stable mild lymphadenopathy Identified. Largest lymph node In the subcarinal region.
  3. Multiple pulmonary nodules are identified. The largest Is 12 x 11 mm right lower lobe. Findings would be
  consistent with stable sarcoidosls.
  4. No Interstitial lung disease. No consolidation or ground'glass density Is seen.
  5, Incidental gallstone is noted.


  Please note that all CT scans at this facility use dose modulation, Iterative reconstruction, and/or weight-based
  dosing when appropriate to reduce radiation dose 10 es low as reasonably achievable.

  Dictated by Paul Rust,MD @ Jan 31 2020. 9:00AM

  Signed by Dr. Paul Rust @Jan 31 2020 9:16AM

  Electronically authenticated by:
   PAUL RUST


  01/30/20 1414




                                                                     DATE OF EXAM: 01130/20
                                                                     NAME: Wllllams,Damon D.
                                                                     DOB: 08109/1976
                                                                    MR#: MS01102740
     ST. LUKE'S ·CT Scan                                            ACCT#: VS0005253411
                                                                    .DOCTOR: Wayne A Elmer MD
       Case: 4:14-cr-00364-JAR Doc.St.#:Luke's
                                          63 Duluth
                                               Filed:218-249-7949
                                                       06/04/20 Page: 44 of 61 PageID #: 3/8
                                                                                         282




                                         est.Luke's
                                                 Pulmonary Medicine
                                                 Associates
  Patient Name: Williams, Damon                         Address: PO Box 3364
  Date of Birth: 08/09/1976                             CARMEL, IN 46082
  MR Number: MS01102740                                 Phone: 800-458-2078
  PCP: Benjamin H Rice, MD

  Appointment Date: ·11/14119                           Visit Provider: Wayne A Elmer, MD

 cc: Benjamin H Rice, MD-
                                                 Pulmonology Progress Note

  Visit Reasons: F/U Bronchoscopy

 HPI
ofllstory.of:Presenflllniiliil--::J


dJl.1'1/2019-J
 The patteryt returns to discuss test results.

 Damon Wiiiiams is an inmate at an area correctional faclllty. Ha had a screening chest ray that showed evidence of
 medlastinal lymphadenopathy. This was further eyall/ated with a chest CT on 7/17/2019 that confirmed bilateral
 hilar and medlastinal lymphadenopathy, in addilkm to multiple bilateral pulmonary nodules (see report of chest CT
 dated7117/2019 beloW).

 On 713012019 the patient had a PET scan that showed Increased uptake. in the medlastinal and bilateral hllar lymph
 nodes with some more moderate uptake in the pulmonary nodules (see report of PET/CT scan In results section
 below). No other significant abncrmal uptake with seen within the neck, abdomen, or pelvis.

 The patient is relatively asymptomatic from a respiratory vleWpOint. Ha denies shortness of breath or chronic cough.
 Ha has not began having any fevers, chills, chest pain, or rash. He denies any new focal aches or pains, or red, hot,
 or swollen joints.

 He has a history of smoking pipes and cigarettes, a total of about 5 to 7 years. His father was diagnosed with lung
 cancer and died from complications of Iha disease at age 60. He is not aware of any other family history of chronic
 lung disease.

 I performed bronchoscopy with EBUS-gulded mediastlnal lymph node biopsies on 1012312019. The patient tolerated
 the procedure well and there were no complications. The patient presents to ~eviaw the results of the biopsies. He
 offers no new complaints today.



 Home Medications

  - Last Reconciled 11/14/19 by Heidi 5 Ward, CMA

 lislnopril 40 mg PO HS

 ~~i!{fll9"1bar: VCOOOIT33695
 Report Number: 1114-00240
                                                                                           '
          Case:  4:14-cr-00364-JAR Doc.  #: 63    Filed:  06/04/20  Page: 45 of 61 PageID  I 283
                                                                                          #:
Feb/10/202011:19:52AM                St. Luke's DuJuth 218-249-7949                         518



  Patient Name: Wllllams,Damon
  Date of Birth: 08/0911976
  MR Number: MS01102740

  St. Luke's Hospital

  Patient: Williams,Damon         DOB: 08/09/1976               Unit Ne: MS01102740
  Sub Dr: Wayne A Elmer, MD                      Visit No: VS0005135770
  Lab No: NG19-1279               Location: ENDO.SH
  Date Collected: 10/23/19        Date Received: 10/23119

  Non-Gyn Cytology Report

 tEioal:Dlagnosls~

 ifo, Lung, right upper Jobe, bronchial washings -
            No evidence cf malignancy

 .§:.Lymph node,subcarinal station 7, fine-needle aspiration biopsy -
         Ne evidence of malignancy
         Benign respiratory tract cells and mature lymphocytes
        Rare granuloma and multlnucleated giant cell Identified (see description)


  Steven J. l::astep, M.D.lsla

  Tissues
  A.. Bronchial Wash with Bleck· RUL-30 CC GRAY/CLOUDY
  B. Fine Needle Biopsy - STATION 7 LN-18 SLIDES/BLOCK


 @olcal]'jj[S;p;s:-Bt.P.:.S8~_C.PJP2PEI(t):MEO:&J:UloAR:tAD~

  Microscopic Description

  A. The smears reveal essentially fewer pulmonary macrophages, some with anthracotlc pigment. The cell block
  preparation, similarly, reveals pulmonary macrophages. There is no evidence of malignancy, and granulomas are
  not Identified.

  8. The multiple smears reveal benign respiratory tract cells . and sparse leukocytes. Some of the smears reveal
  mature lymphocytes consistent with sampling of lymph .node. Malignant cells are not identified. A rare cluster of
  cells consistent with a non-casea.ting grenuloma Is observed, as well as occasional mul!inucleated giant cells. The
  cell block preparation reveals primarlly blood and fibrin with sparse benign respiratory tract cells. There is also
  amorphous-appearing material which may represent necrosis. For further evaluation, special stains (AFB & GMS)
  are performed and reveal no pathologic fungal or mycobacterial organisms. The finding of sparse granulomas In the
  specimen are consistent with sarcoidosls but are completely nonspecific with considerations lncludlng infection and
  other lnnammatory conditions.


  Steven J Eastep, MD


  ===============~================~=====================~


  St Luke's Hospital
  Name: WILLIAMS, DAMON Birthdate: 8/09/1976
  Acct Number: VC0007733695
  Report Number: i 114-00240
         Case: 4:14-cr-00364-JAR Doc.st.#:Luke's
                                            63 Duluth
                                                 Filed: 06/04/20 Page: 46 of 61 PageID #: 418
                                                      218-249-7949                        284
Feb/1012020 11 :19:52 AM


  Patient Name: Wllllams,Damon
  Date of Birth: 08109/197!3
  MR Number. MS01102740


  No Known Allergies Allergy (Unverified 10122/19 14:07)


   PFSH
    PFSH:
              Medical History (Updated 11/14/19@ 07:12 by Wayne A Elmer, MD)

              Cannabis abuse (Acute)
              Essentlal hypertension (Acute)
              Obesity (Chronic)
              Pulmonary sarcoldosls (Chronic)
                      Bronchoscopy/EBUS 10/23/2019
              Tinea pedls (Acute)

              Social Hlstorv (Updated 08/21/19@ 08:02 by Heidi S Ward, CMA)
              Smoking Sta:tua: Former smoker
              how long ago did patient quit smoking: 2017


   ROS
    Systems Reviewed:      Reports 10+ ROS Neg Unless Otherwise Indicated

   v·ital Siems
                                 11114119
                                   07:56
    Helaht                          6 ft
    Hele ht !cm)                   182.9
    Weiaht                        102 ka
    Wel11ht tlbl                   224.9
    EIMI                           30.4
    BSA                            2.24
    BP                            128/70
    Blood Pressure Location      RiahtArm
    Position                      Slttlna
    Pulse Rate                      64
    Pulse Oxlmetrv 1%1              97
    Oxvi:ren Dellverv Method     room air
    Pain Scale 10-101                0

   Exam
    Physical Exam:
                      Well-developed male, conversing and breathing easily, not In distress.
                      He Is alert, oriented; mood is neutral, affect is congruent. He appears to be in his usual state
                      of health.




  Re.suits

   Acct Number. VC0007733685
   ReportNumber: 1114.00240
        Case: 4:14-cr-00364-JAR Doc.  #: 63Duluth
                                  st. Luke's Filed:  06/04/20 Page: 47 of 61 PageID #:6/8285
                                                  218-249-7949


Patient Name: Wllliams,Oamcn
Date cf Birth: OB/09/1976
MR Number. MS01102740

Exam date: 7/17/201911:26:22      MRN: MS01102740

PROCEDURE: CT I.UNG SCREENING (LOW DOSE)

STUDY DATE: 7/17/2019

COMPARISON: None,

.HISTORY: smoker
TECHNIQUE: Multiple contiguous axial images were obtained from the thoracic inlet through the upper abdomen
without intravenous contrast ennancement.



The heart Is normal in size. The aorta is normal In caliber. No medlastinal ·or axillary lymphadenopathy is Identified.
Cholellthlasis.is identified. There is no CT evidence of cholecystitis. The visualized portions of the unenhanced
uver, spleen, pancreas, adrenals, and kidneys are normal. Degenerative changes of the spine are Identified. No
lytlc or blastic lesions are S!lBn.
The lungs are clear. No infiltrate, pleural effusion, or pneumothorax is identified. Numerous pulmonary nodules are
identified. In the right lung base, pleural based noncalclfled pulmonary nodule is identified measuring 11 mm in size.
This Is best seen on Image 144, series 3. Superior medial to this a 7 mm noncalcified pulmonary nodule; best seen
on Image 135, series 3. More superior to this is a pleural baseci 3 mm noncalcified pulmonary nodule based seen on
image 111, series 3. In the right upper lobe, multiple adjacent pulmonary nodules are Identified. The more medial
nodule measures 5 mm in size. The lateral nodule appears to be multiple small nodular densities essentially
coalesced forming a soft tissue nodular density measuring 1. 7 x 0.8 cm In siza. This Is best seen on image 1OS,
series 3. Mild emphysematous changes are identified. In the right uppar lobe, best seen on image 83, series 3 is a
4 mm noncalcified pulmonary nodule. In the left lower lobe posterloHy, a 7 mm noncalcified pulmonary nodule is
identified, best seen on Image 153, series 3.

IMPRESSION:

Bilateral noncalclfied pulmonary nodules, one ofwhich measures approximately 11 mm In size. The other of which
appears to be a coalesced cluster of pulmonary nodules.

LUNG-RADS Category 4 - Suspicious.
      Category 48 - Moderate suspicion for malignancy.

RECOMMENDATION:

Chest CT with or without contrast; PET CT and/or tissue sampling depending on the probability of malignancy and
comorbidl!les. PET CT may be used when there is a greater than or equal to 8 mm solid component.

Dictated by: Harting, Kerri on 7118/2019 at 15:21


==========·=·:::======:::=======::;;;;;=======:=.;;::============         =

St. Luke's Hospital
PetCT LV Building

PET CT SKULL TO THIGH
    J           •
Acct Number. VC0007733695
Report Number: 1114.Jl0240
            Case: 4:14-cr-00364-JAR Doc.
                                       st#: 63 Duluth
                                          Luke's Filed: 06/04/20 Page: 48 of 61 PageID #: 718
                                                      218-249-7949                         286
Feb/.10/202Q::1.1':.19.:52:AM;;I
~




     Patient Name: Wllllams,Damon
     Date of Birth: 08/09/1976
     MR Number: MS01102740

     STUDY DATE: 7/30/2019
     INDICATION: Patient with a history of Indeterminate pulmonary nodules. Exam Is being performed for staging.

     TECHNIQUE: Patient received 9.5 mll\lcu~es of 18 FDG (16 fluorodeoxyglucose) intravenously. PET-CT images
     have· been performed from the mid skull to mid thigh level 60 minutes following injection. CT images were obtained
     for attenuation correction and localization only.

     Blood glucose level: 80 mg/dL.

     COMPARISON: CT scan dated 07/17/2019.

     tJ~DINGID
     Within the chest there are multiple abnormal hypermetabolic lymph nodes Identified. This Includes lymph nodes
     along· the right paratracheal region, subcarlnal region, bilateral hilar region. The largest lymph nodes are in the
     subcarinal ·region which are nearly contiguous. The combined measurement is 4,8 x 1.2 dm. The .SUV max is 7.1.
     The right hllum demonstrates a 1.8 cm lymph node with a SUV max of the·e:3. The left hllum demonstrates a 1.2 cm
     lymph node with a SUV max of 5. 7. The right paratracheal lymph node demonstrates a 1 cm lymph node with a SUV
     max of6.4. Anterior right mediastlnal lymph node Is Identified which is sub centimeter in size with a SUV max of 4.4.
     The lungs demonstrate a grouping of multiple small pulmonary nodules anteriorly In the right middle lob.e, image
     108. The SUV max-ls 1.7. There Isa pleural-based nodule at approximate 1 cm in the right lung base with an SUV
     max of both 2.8. The there Is a central infrahilar nodule identified on the right Which is sub cm in size with an SUV
     max of 3.5. There Is a small pulmonary nodule In the left lung base image #122 which Is approximately 4-5 mm in
     size. The SUV ma)( Is 2.1. The other described pulmonary nodules are not well seen by today's PET-CT. No other
     significant abnormal uptake Is seen within the lungs. The axl\lary regions are within normal limits. The neck
     demonstrates no significant abnormal uptake with symmetric salivary and oropharyngeal activity.
     Mildly heterogeneous activ.ity of the liver and spleen is identified, no focal abnormal uptake is seen. Incidental
     gallstone is noted. The pancreas and bilateral adrenal glands demonstrate no significant abnormal uptake. The
     retrocrural region and retroperitoneum demonstrate no abnormal uptake. The Iliac nodal chain and groin
     demonstrate no significant abnormal uptake. Physiologic bowel Jn ureterlc activity is Identified. There are no
     suspicious skeletal lesions demonstrated. There is a· right hip arthroplasty identified.

    [IMPRESSION:
      1. MulUple abnormal hypermetabolic lymph nodes are identified throughout the medlastinum and bilateral hllar
      region. Largest lymph nodes are in the subcarinal region. The SUV max is 7.1. The differential diagnosis includes
      sarc:oldosis, lymphoma, or metastatlo lymph nodes.
      2. There are small pulmonary nodul.es Identified. There is a 1 cm pleural-based pulmonary nodule in the right lung
      base, SUV max 2.8. There is a grouping of small pulmonary nodule right middle lobe with some intermediate uptake.
     A some other small pulmonary nodules are noted. This is nonspecific and llkely related to the process In the
      medias!lnum.
      3. No significant abnormal uptake is seen within the neck, abdomen or pelvis.
      4. If tissue diagnosis Is desired, the medlastlnal hypermetabolic lymph nodes are the best location.


     Dictated by Paul Rust,MD@ Jul 31 2019 8:52AM




     A&P
     Assessment & Plan
     (1) Pulmonary sarcoidosis:
         Status: Chronic    ·
     Acct Number: VC0007733695
     Report Number: 1114-00240
            Case: 4:14-cr-00364-JAR Doc.
                                      st. #: 63 Duluth
                                          Luke's  Filed:  06/04/20 Page: 49 of 61 PageID #:8/8
                                                       218-249-7949                         287

                                                                                                                      )
Ei3tlent.Neme::Williams;DlrnfQii
 Date·of·f;l!rtbic08LO.~l1i767
~·!:Jumber.·MS011.0274Ql

    r--~~
    ,Code(s):
m.aa:o--:
        Siii'COij:IQ.sisof IUiJD

I interviewed the patient. We reviewed and discussed the results of his lymph node biopsies which are most
consistent >Mth a diagnosis of sarcoic:fosis. ·rhere Is no evidence of malignancy,

My Impression is that the sercoidosis may already be starling to resolve as there was scant evidence of
granulomatous inflanimaUon.

The patient is asymptomatic from a respiratory viewpoint. There is no evidence of end-organ damage and therefore
no clear Indication for treatm-ent with corticosterolcfs. I recommend watchful wailing, with a repeat chest CT In 1
year. I recommend earlier evaluation if the patient develops any new, worrisome symptoms such as persistent dry
cough or shortness of breath.

I addressed all of his questions as morning and invited him to follow up as required.


    Orders: Orders:
    CT chest wo con        02/03/20



Wayne A Elmer, MD
11/14/19 0710
<Electronically' signed by Wayne A Elmer MD> 11/14/19 0828




Aoot Number: VC0007733695
Report N.umber: 1114-00240
     Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 50 of 61 PageID #: 288

                                         Bureau of Prisons
                                          Health Services
                                          Cosign/Review
Inmate Name:     WILLIAMS, DAMON DEANDRE                                         Reg#:       46661-044
Date of Birth:   08/09/1976              Sex:             M                      Race:       BLACK
Scanned Date:    02/19/2020 09:52 EST                                            Facility:   DTH

Reviewed with New Encounter Note by Rice, Benjamin MD, CD on 02/24/2020 13:56.




                                            Bureau of Prisons - DTH
             Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 51 of 61 PageID #: 289


                                                   Bureau of Prisons
                                                    Health Services
                                                  Medication Summary
                                                       Historical
Complex: DTH--DULUTH FPC                                        Begin Date: 0110112020               End Date: 12/3112020
Inmate:  WILLIAMS, DAMON DEANDRE                                Reg #:             46661-044         Quarter:   M03-201 U

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies:                                   Denied


Active.Prescription's
   oyarocBLOROthiaz-id-e-.2-5~.M-G~-TatY
   Take one tablet (25 MG) by mouth each morning
   Rx#:    31824-YAN              Doctor: Rice, Benjamin MD, CD
   Start: 10131119                Exp: 10130120       DIC: 01102120         Pharmacy Dispensings: 60 TAB in 151 days

  Dsinopril'AO'lvfG:::rab-::::7
  Take one tablet (40 MG) by mouth at bedtime daily
   Rx#:    31825-YAN              Doctor: Rice, Benjamin MD, CD
  Start: 10131119                 Exp: 10130120       DIC: 01102120         Pharmacy Dispensings: 60 TAB in 151 days

  !l:.ismoprir20:riilG Tab J
   Take one tablet (20 MG) by mouth each day (WITH A 40mg Lisinopril for total of 60mg)
   Rx#:    87720-DTH              Doctor: Peterson, Ashley FNP-BC
   Start: 01102120                Exp: 01101121       DIC: 02113120         Pharmacy Dispensings: 30 TAB in 88 days

  1tlsinopril,-40:r\ofG- TaS>
                       0




   Take one tablet (40 MG) by mouth each day           (WITH A 20mg Lisinopril for a total of 40m)
   Rx#:    87721-DTH              Doctor: Rice, Benjamin MD, CD
   Start: 01102120                Exp: 01101121       DIC: 02113120         Pharmacy Dispensings: 30 TAB in 88 days

  [~i;>rll 40_MG=Tuiij
   Take one tablet (40 MG) by mouth each evening •••pill line•••
   Rx#:    88114-DTH              Doctor: Pykkonen, Lori NP
   Start: 02113120                Exp: 08111120       DIC: 03117120         Pharmacy Dispensings: 33 TAB in 46 days

   J:lsinopri[20:MG:raQ?
   Take one tablet (20 MG) by mouth each morning •••pill line•••
   Rx#:    88115-DTH              Doctor: Pykkonen, Lori NP
   Start: 02113120                Exp: 08111120       DIC: 03117120         Pharmacy Dispensings: 60 TAB in 46 days

   tisinopriT-20:rii18:Tab7
   Take one tablet (20 MG) by mouth each morning
   Rx#:      88528-DTH            Doctor: Peterson, Ashley FNP-BC
   Start: 03117120                Exp: 09113120                             Pharmacy Dispensings: 30 TAB in 13 days


Generated 03130/2020 11 :58 by Lind, L. RN               Bureau of Prisons - DTH                                  Page 1 of 2
          Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 52 of 61 PageID #: 290


Complex: DTH--DULUTH FPC                                      Begin Date: 01/01/2020           End Date: 12/31/2020
Inmate:  WILLIAMS, DAMON DEANDRE                              Reg #:            46661-044      Quarter:   M03-201 U


Active Prescriptions
  1.C1sinofii'iCiro;r\fG~Tab::J
   Take one tablet (40 MG) by mouth each evening
   Rx#:     88529-DTH             Doctor: Peterson, Ashley FNP-BC
   Start: 03/17/20                Exp: 09/13/20                           Pharmacy.Dispensings: 30 TAB in 13 days




Generated 03/30/2020 11 :5B by Lind, L. RN            Bureau of Prisons - DTH                               Page 2 of 2
      Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 53 of 61 PageID #: 291

                                                                                                                           M DORM


         BP-A0291     FURLOUGH APPLICATION - APPROVAL AND RECORD                                   CDFRM JAN 11
         U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

Inmate's Name                                  Register No           In3titution
WILLIAMS, DAMON DEANDRE                        46661-044             PPC DULUTH

                                                             APPLICATION
Purpose of Visit                               Sentry Assignment              Dato and Time Departure        Oat~ and Time Return
c:1! SCAN                                      PURL MED                       1/30/2020 @1300/1330           1/30/2020 ®uPON
                                                                                                             COMPLETION
Atldress GT. LUlCB'S   ~   RADrOLOGY 915 E 1ST ST, DULUTH MN 55805.
Telephone No. (Including Area Code) 218-786-4000
Poir.t of Contact for FPC:
                                       Method of Transportation       Detainer/Pending Charges
B. EltROOT, 218-722-8634               Gov. vehlcJe(inmate driver)
NOTE TO APPLICANT: You are reminded that should any unusual ciri!umstances arise during the period of your visit, you should
notify the institution im.~ediately at telephone: 121a>722~86Jt BXT o

                                                             UNDERS'rANOING
I understand that if approved, I am authori:::ed to be or.l;· in the area of the det;tination shown above and at: ordinary stopovers
or points on a direct route to or from that destination. I understand that my furlough only extends the limits of my
confinement and that I remain in the custody of the Attorney General of the United States. I! I fail to remain within tho
extended limits of this confinement, it shall be deemed a3 escape from the custody of the Attorney General, punishable as
provided in Section 751 of Title 18, United States Code. I understand that I may be thoroughly searched upon my return to the
institution and that I will be held responsible for any item of contraband or illicit material that ls found. I have read or
had read to me, and I understand that the foregoing conditions govern my furlough, and will abide by them. I have read or had
read to me, and I understand the CONDITIONS OF FURLOUGH as set forth on the reverse of thls fonn.



                                                                                          Signature of Applicant
                 Witness



                                                       ADMINISTRATIVE ACTION
Information Verified by                                               Title
Name Of USPO Notified                                                D~te   of Notification
Does USPO Have Any Ob ections to Furlouqh? {If so, explain)

                                                                APPROVAL
Approval for the above named Inmate to leave the                     As CMC, I have reviewed the Request for Activity
Institution on a furlough as outlined is hereby                      Clearance (404) and the SENTRY CIM Clearance and
granted in accordance with P.L. 93-209 and the BOP                   Separatea Data and I recommend the inmate be approved to
Furlough Program Statement. The period of furlough                   participate in this furlough.
is from.                                                             IllYes[] No Signature of CMC
1/30/2020 a 1300/1330 tc UPON COMPLBTrON
                                                                     NICOLE FINCKLER Date:
                                                                                     Digttanyo;,nodbyNICOLEFINCKLER
                                                                                           2020.0T.29 08:41:50 --06'00'




 Chief Executive Officer (Name & Date) - Approval and signature certifies oTg~frsfgkM~ance
t/ App::oval                                          - .,.BRYAN          BRYANBIRKHOLZ
   Di a approval
 Reason(s) for disa roval: B. BIRKHOLZ, WARDEN             BIRKHOLZ       """'''"·-··~·
                                                                          14:27:29-06"00'

                                                                 RECORD
Date/Time Released:                                                  Date/Time Returned:
Travel Schedule: Leave wlth the inmate driver, return when Control ls notified that the aPPOintment is over.


        (This fonn may be replicated via WP)                                       Replaces BP-291 of DEC 1997
      Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 54 of 61 PageID #: 292
                                                                                                                                      M DORM




                                                               46661-044
                                                               [Inmate, 1 ·s-Photo~
                                                     Condition!n:>f"Fifrlough
(a)      An inmate-who violates the         conditions of a furlough may be considered
                                                                               an escapee under 18 u.s.c.
         §4082 or lB o.s.C. § 751, and may be subject to criminal prosecution and institution disciplinary
         action.
(bl      A furlough will only be approved if an inmate agrees to the following conditions and understands
         that, while on furlough, he/she:
(1)      Remains in the legal custody of the U.S. Attorney General, in service of a term of imprisonment;
(2)      Is subject to prosecution for escape if he/she fails to return to the institution at the designated
         time;
{3)      Is subject to institution disciplinary action, arrest, and criminal prosecution for violating any
         conditions{s) of the furlough;
(4)      May be thoroughly searched and given a urinalysis, breathalyzer, and other comparable test, during
         the furlough or upon return to the institution, and must pre-authori~e the cost of such test(s) if
         the inmate or family members are paying the other costs of the furlough. The inmate must preauthorize
         all testing fee(s) to be withdrawn directly from his/her inmate deposit fund account;
(5)      Must contact the institution !or United States Probation Officer) in the event of arrest, or any
         other serious difficulty or illness; and
(6)      Must comply with any other special instructions given by th~ institution.
         Special Instructions:
         l. Telephone access is not authorized without the approval of the Federal Prison Camp staff.
         2. Visitation is not authorized without the approval of the Federal Prison Camp staff.
         3. No socialization with general public is permitted.
         4. Partaking in free beverage/food areas is not allowed

        _ It h~s _b~e~_det~l:'~in~d 1;-hat_cons~p_!.ion~ of_ popp.y· .~eeds_may_ca._us~_a._ p_Q§_i_ijv~" cJr~ ~e§t~w_hic!;i_m_~y_---o-. _,,_ --:--
          result in disciplinary action. As a condition of my participation in community programs, I will not
          consume any poppy seeds or items containing poppy seeds. (Note: Additional conditio'ns may be added to
         Special Instructions as warranted) .

(c)      While, on furlough, the inmate must not:
(1)      Violate the laws of any jurisdiction (federal, state, or local);
(2)      Leave the area of his/her furlough without permission, except for traveling to the furlough
         destination, and returning to the institution,·
(3)      Purchase, sell, possess, use, consume, or administer any narcotic drugs, marijuana, alcohol, or
         intoxicants in any form, or frequent any place where such articles are unlawfully sold, dispensed,
         used, or given away;
(4)      Use medication that is not prescribed and given to the inmate by the institution medical department
         or a licensed physician;
(5)      Have any medical/dental/surgical/psychiatric treatment without staf!'s written permission, unless
         there is an emergency. Upon return to the institution, the inmate must notify institution staff if
         he/she received any prescribed medication or treatment in the community for an emergency;
(61      Possess any firearm or other dangerous weapon;
(7)      Get married, sign any legal papers, contracts, loan applications, or conduct any busi~ess without
         staff's written permission;
(8)      Associate with persons having a criminal record or with persons who the inmate knows to be engaged
         in illegal activities without staff's written permission:
(9)      Drive a motor vehicle without staff's written permission, which can only be obtained if the inmate
         has proof of a currently valid driver's license ~nd proof of appropriate insurance; or
(10)     Return from furlough with anything the inmate di1~ 11ot take out with him/her (for example; clothing,
         jewelry, or books
I have read, or had read to me, and I understand the above conditions concerning my furlough and agree to
abide by them.
Inmate's Signature:      ~[.,,~ 1                               Reg    No·     46661 044                  Date:    1/28/2020

                                                          II          °tA jo..u..Ut._;
                                                                            I          c. WARREN
Signature /Printed Name of staff witness : _ __,L,._,.I'-+,~~.....~~===~-~~-+1..IEA'""+L-'l'f'<H....,S"V""C""'S~A~s~s~r~
Record Copy - Inmate Central File; Copy - Control Cente~, Chief Correctional Ser'f'.R€)001?,tJ.'Pfif.Cff1N
Correctional systems Department, Inmate Use on Furlough




                                                                       ,.
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 55 of 61 PageID #: 293


                    RELEASE PLAN FOR DAMON D. WILLIAMS

1. Proposed release address: 921 Marias Drive, North County, MO 63137.

2. Name of whom I will be residing with: Carlisha Payton.

3. Relationship: Significant other.

4. Type of residence: Ranch style, single family house.

5. Do the people you will be residing with have any Covid-19 related risks that
   are aware of? NO.

6. A telephone number at the residence: 314-885-2522.

7. Is there a "no-frills' telephone line at the residence, i.e., no call-waiting,
   which is a landline phone? YES.

Relevant Minimum Requirement For Placement Into Home Confinement Due to Covid-19:

1. Primary offense is non-violent: YES.

2. Primary offense is not terrorism? YES.

3. Have no detainers: YES.

4. PATTERN risk score is Minimum: YES.

5. No incident reports within the last 12 months? YES.

6. Have served 50% of sentence: NO, 43%.

      Additionally, I have written out a complete Reentry Plan below, which incl-
numerous categories with various details of my overall plan for reentering soc-
iety.

Purpose: The purpose of this reentry plan is to demonstrate that I am fully
prepared to be released back into the community. That I have prepared every
aspect of my life so as to have a smooth reentry back into society. Each
detail as described herein can be independently verified as being accurate
and truthful.

Background: My background leading up to my time of imprisonment is filled with
a long history of employment and security when released back into society, will
be easily accomplished as I am able to do a large variety of jobs in order to
financially take care of myself,'and my family, as will be described in this
Rentry Plan.

Family Ties: I have maintained daily contact with my significant other and my
children for the full 3 1/2 years that I have been incarcerated. My signific-
ant other is a trained CNA and has been for more than 20 years. My oldest
daughter is a stay at home mother, my second daughter is working full time and
attending college full time as well, my 11 year old is still in school and
stays with her mother.


                                  Pg. 1 of 3.
  Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 56 of 61 PageID #: 294

                                                                                      i

Economic Means: Currently, after being in prison for 3 1/2 years, I have no
income and limited savings. Even with that in mind, I have kept my financial
obligations current with my payments to the BOP on a quarterly basis and am
in good standing.
     Upon release from prison, I will immediately obtain employment. I have
multiple talents and skills and will have no problem finding employment in the
area of country where I plan to be released, St. Louis, MO.

Release to the Community: My 'release address will be to a single family home
available to me ·form~ and my family for a reasonable monthly rate.

     St. Louis, Missouri, has every kind of business, restaurant, and other
companies that provide thousands· of job opportunities for me to earn ·an income
in order to support my family.
     The average income in the part of St, Louis where I will be working is
around $55,000, of which I will be able to find employment almost immediately
upon release from prison.

Surrounding Communities: St. Louis is known for it's "big city feel", as most of
the city is bustling with business activity. 'The area of St. Louis, where I will
reside will provide me with numerous opportunities to better my sftuation.

 Employment Possibilities: The employment opportunities for me in St. Louis,
 are many. I will have no issues securing employment upon my release from
.p_rison.

Economic Anal)'.'.sis: Ml Erojected recurring ex:eenses will be (at least initially),
monthly:

*Rent          *Utilities      *Food          *Transportation          *Phone expenses
 $700.          $70.            $250.          $250.                    $300.

*Total    = $1,570.
My Erojected one-time, non-recurring exEenses will be (monthly):

*Initial phone purchase        *Clothing              *Computer purchase     *Misc.
 $100.                          $300.                  n/a                    $500.

* Total      $900.

*Based on an average line of work, my estimated base ·income will be $1,100./wk.
or $4,400./month.

Summary: I am 43 years ale, well experienced with all variety of work history,
a responsible individual and can acclimate into any new environment rather
easily.     It is reasonable to say that I will be able to find employment very
soon upon my release from prison, earn sufficient income to take care of my
various responsibilities, while being reunited with my significant other and
children.

     Upon release, I will faithfully obey the rules of Home Confinement, as
ordered by the Probation Department.

     I am fully prepared to be released back into society and to begin a new
life once again.

                                        Pg. 2 of 3.
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 57 of 61 PageID #: 295



Respectfully,




                     Duluth




                                   Pg. 3 of 3.
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 58 of 61 PageID #: 296

RE: Damon Williams




                              MARCH 1, 2018




TO: Judge

3-1-2018 this is the letter I address the court with on my

sentencing date. Thanks,-your honor and the court for a moment to

speak.

     This event did occur on September 27, 2014, as laid out

in the police report and discovery, also relavent to this date

is the day of Aug. 9, 2014, which is also my birthday. As all

from st. Louis is familiar with the Fergerson and Mike Brown

office involved shooting. As for many businesses in the area

have experience, I to were working just a block from the vicinity

of this occurrence, renovating an investment property,(rnyself

and a business partner), by the end of that day and the many

that followed stretching past the occurrence date of the current

conviction. I witnessed the unstableness of speculators and

many appearing to be protesters. The area deterioration

(enormity!) on the streets as well as in front of the property

we were Renovating(Enrnasses). As I was met with a deadline on the

project corning fast and while dealing patiently with a immobile

group who were taking a civil position and some decided to

renounce Authority Ravish business owners around the area,and

I happen to be just one of the business owners who had generated

a tizzies,
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 59 of 61 PageID #: 297



(Reaction, distracted state of mind) which lead to repercussions

of events.   (AS),*charge with Felon in       Possession~   *Foreclosure of

Assets* *The Dissolution and Cancellation of the Company I worked

for* *The defiult on liabilities (bills and credit*, No.Jlonger a

member of being productive to society. Very importantly personally

having to separate from family.

     I do recognize that I didn't make an intelligent decision and

I apologize to my family and to society.(strongly!) I do have

confidence and respect for our laws.

     I would devote myself to my family and community as a law

abiding citizen and role model going forward.

     While in custody of BOP I'll do my job and find time to make

preparations to systemic training and position myself to be

knowledgeable on concepts as culture, business corporations, even

accountingh some engineering to build and operate engines, to be

able to operate and discuss business. I may or hope to spend time

in establishments in undergoing apprenticeship without pay and I

rejoice t.o have the opportunity to learn how to do things and

hopefully position myself to make preparations to Graduate from

business school an institution in society, receive a Certificate

from the BOP or both. Emphasizing the appreciation on experience

and knowledge and wish to be an example to family and community

from this situation to promote deterrence to criminal conduct.

     After I have served my sentence, while my family will have

had to continue to work and work together, I will be effective in

the progression of my families network, develop.a-professional.

network, be generous .,to family and community, in °addttibnito
 Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 60 of 61 PageID #: 298


community   service~'   While respecting myself and the laws of the ""

country, thriving to be an acheiver, progressor and maybe innovative,

from the outcome of character that may have an positive influence

on family and a desirable influence on the•icommunity.

     I would like to thank the courts for genuinely looking at the

circumstance of this case, and in the eyes of justice on imposing

a sentence.




     I        I                           Signed:.!>~~
                                                   Damon  Williams--
                                                  FPC-DuTuth
                                                  P . 0 . BOX 1000
                                                  Duluth, MN 55814
Case: 4:14-cr-00364-JAR Doc. #: 63 Filed: 06/04/20 Page: 61 of 61 PageID #: 299




               I Ill IIll I
             7014 2120 0003 5210 7760




                                   ~46661-044~
                                          Courtclerk John-Ross
                                          111S10TH ST
                                          Saint Louis, MO 63102
                                          United States
